Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 1 of 76

THE IN UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF PEHUNSYLVANTA

MILTON WASHINGTON,

PLAINTIFF
“8 Wey P oe"
wee CIVIL ACTION HO.
LEMIGH COUNTY DISTRICT ATTORNEY'S : FILED

SCRANTON

OFFICE
DISTRICT ATTORNEY JAMES B. MARTIN ;

et al, 3

 

DEFENDANTS

Plaintif€ Milton Washington bring this Civil Action under 42 U.S.C.
81983 for access to DNA evidence that has been granted for DHA
testing by Stipulated Order, whereupon both parties agreed that DNA
testing shall be conducted on all evidence in the District
Attorney's possession. Some DNA testing has been completed and
plaintiff has been excluded. Plaintiff seek to test the remainder of
the untested DNA evidence in the possession of the defendants, the
Lehigh County District Attorney's Office and the District Attorney
James B. Martin, et al. Plaintiff request an injunction be issued
requiring the defendants to release the untested biological evidence
of the following: 1.) The victims underwear, 2.) Three vaginal swabs
dried out, 3.) Three vaginal glass smear slides dried out, and 4.)

The victims fingernail clippings to be subject to DNA testing.
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 2 of 76

A. PARTIES

1. Plaintiff Milton Washington is and at all time relevant to this
complaint. On September 24, 1987, Mr. Washington was wrongfully
convicted of murdering his girlfriend Mrs. Tina Metzger Wyatt, and
as a result has served 22 years on a life sentence. As such, the

4

release of the withheld DNA evidence would provide a basis for his

exoneration.

2. Defendants et al, Lehigh County District Attorney's Office,
District Attorney James B. Martin, Esq., Sr. Deputy District
Attorney Heather Gallagher, Fsq., et al., at all time relevant to
this complaint, they are Officers of the Court, who acted in concert
with one another to deny DUA testing on; 1.) The victims underwear,
which has the same DNA value as the autopsy vaginal swabs and
vaginal smears, 2.) Three vaginal swabs dried out, 3.) Three vaginal
class smear slides dried out, and 4.) The victims fingernail
clippings to be subject to DNA testing. The defendants actions has
deprived plaintiff of his constitutional pretected rights under the

Fourteenth Amandment.
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 3 of 76

B. JURISDICTION AND RELIEF SOUGHT

3.6 Milton Washington is currently incarcerated at Pennsylvania
State Correctional Institution at Dallas, 1000 Follies RD, Dallas,
PA. 18612-0286. Mr. Washington is serving a prison sentence imposed
as a result of the conviction is at issue here.

4, Milton Washington as he has done since his arrest on this
matter-maintains his absolute innocence.

a Plaintiff Mr. Washington seeks an injunction from this
Honorable Court directing the defendants to release only the DNA
biological evidence that has never been subjected to DNA testing;
(i) The victim's underwear containing acid phosphatase, an enzyme
found in semen, and sperm, (2) Three vaginal swabs dried out, (3)
Three vaginal glass smear slides dried out, and (4) The victims
fingernail clippings, this evidence still exist and in the
possession of the defendants. This Court has jurisdiction pursuant

to 42 U.S.C. § 1983.

Cc. PLAINTIFF'S CLAIM FOR RELIEF

6. The plaintiff seeks relief pursuant 42 U.S.C. §1983 that the
Items of evidence continue to exist and have not been subjected to
DNA testing and never been subjected to DNA testing. The items are
in the possession and control of the defendants. The defendants
have, (1) deprived plaintiff of Due Process Of Law, (2) deprived
plaintiff of the opportunity to make a conclusive showing that he is
innocence of the crime for which he is incarcerated, in violation of
Due Process of the Fourteenth Amendment, (3) deprived plaintiff of
the opportunity to make a conclusive showing of actual innocence,

3
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 4 of 76

and they are in violation of the Cruel and Unusual Punishment Clause
of the Eight Amendment, (4) The defendants deprived plaintiff of his
fignt to present evidence of innocence in State Court, Federal
Court, or before the Pennsylvania State Board of Pardons, and
therefore they are in violation of the Confrontation and Compulsory
Process Clauses of the Sixth Amendment, (5) The defendants deprived
plaintif€ of the opportunity to effectively litigate his claim that
ne is innocence of the crime for which he is currently incarcerated
for, thereby preventing plaintiff access to the state and federal
court to obtain legal relief, therefore the defendants are in
violation of the Due Process and Equal Protection guarantees of the
Fourteenth Amendment and (6) The defendants deprived plaintiff of
nis right to avail himself of the opportunity to apply for executive
clemency and the function that executive clemency serves in
preventing the violation of his constitutional rights that would
arise from continued incarceration of the plaintiff who can make an
actual showing of innocence.

7, The Stipulated Order of agreement between the parties granted
complete access to all DNA evidence to be subject to DHA testing.
Including but not Limited to;

(1) The victims underwear, (2) Three Vaginal swabs dried out, (3)
Three glass vaginal smear slides dried out. This DNA evidence has
never been subjected to DNA analysis and should be immediately
celeased to plaintiff for DNA testing. Paragraph 9 of the March 6
2012 Order guarantee plaintiff an absolute right to additional

testing on DNA evidence in the defendants possession. Paragraph 9 of

~h-~
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 5 of 76

the March 6, 2012 Order Stated:

By agreeing to this Order, petitioner is not waiving any State
or Federal Statutory or Constitutional Rights to seek
additional DNA testing regarding any evidence collected in
relation to Tina Wyatt's murder, or any other claim for post-
conviction relief.

See Exhibit A

8. The Stipulated Order of agreement between the parties protects
Me. Washington's procedural due process rights under the Fourteenth
Amendment to test all DNA evidence in the defendants possession.
Plaintiff request that an injunction be issued requiring the
defendants to release only the untested biological evidence that has

been granted for DNA testing.

D. Factual Background
Initial Police Investigation & Forensic Testing

9. Tina Metzger Wyatt was last seen alive at 11:30 PM on June 29th,
-1986, by Milton Washington when she left her motel room No. 72, at
tne Airport Mortal Tnn in Allentown, Pennsylvania. Ms. Wyatt worked
as a prostitute at the time of her death. Ms. Wyatt and Mr.
Washington shared a room with her two children, and Mr. Washington
wno was in a romantic relationship with Ms. Wyatt. At 9:30 AM, on
June 30, 1986 Ms. Wyatt's body was found by Alan Rex at the rear of
a warehouse at 1048 North Irving Streat Allentown.

10. She had defensive wounds, trauma to tne head, and multiple stab
wounds were readily visible. Near her body, investigators found a

Som

a
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 6 of 76

blood stained two-by-four block of wood, numerous pieces of blood -
stained wood, a small silver folding knife, the victims wallet and
comb, and a brand new business card with the name Christopher
Christian on it.

11. Ms. Wyatt's brown corduroy jacket was draped over her head, and
her pans were draped over her right ankle. Her sandals were found
near her body, and she was wearing her bra and sweater, both of
which was stained with blood.

12. Crime Scene Officers collated the wood pieces, the knife, her
clothing and personal items for biological and forensic testing. The
victims body was removed from the crime scene and delivered to

Sacred Heart Hospital at 4th and Chew Street Allentown, PA 18103.
E. DHA Collected During Autopsy

13. Autopsy begin July 1, 1986, under the supervision of Isidore
Mihalakis, a self employed forensic pathologist from Lenigh Valley
Hospital Center conducted an autopsy on Ms. Metzger Wyatt and
determined that she died from stab wounds, she was stabbed 49 times.
The body showed finger pressure marks and defensive wounds on her
wrist, forearms, hands and right elbow were also immediately
evident, indicating a struggle had occurred. Dr. Mihalakis took gum,
throat, vaginal and anal smears and swabs for sperm, acid
phosphatates, blood group antigen determination and P-30 protein
were performed and surrendered to Detective Barry Giacobbe of the
Allentown Police Department.

14. The clothing, jewelry and any personal effects were surrendered

-6-
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 7 of 76

to Detective Giacobbe.

i5. Pubic hair combings and scalp hair was surrendered to Detective
Giacobbe.

16. Detective Giacobbe clipped the fingernails and retained the
clippings. See Exhibit B

i7, On 7/3/86 Detective Barry Giacobbe from the Allentown Police
Department submitted the Autopsy evidence to William Kupstas and
Alexander Stirton, Criminologists at the Pennsylvania State Police
Regional Laboratory, P.O. Box 2928, Bethlehem, PA 18001, for
biological testing.

18. William Kupstas and Alexander Stirton, Criminologist at
Pennsylvania State Police Lab in Bethlehem, PA received vaginal,
anal, and gum swabs, throat swabs, pubic hairs, and nail clippings
that were taken during the autopsy for biclogical testing. N.T.
9/22/87, 268, 270, 279.

19. The vaginal smear was found to contained acid phosphatase, an
enzyme found in semen. and sperm. N.T. 9/22/87,280. There was no
testimony regarding serological testing on this sample. The
testimony in this case pertaining to the results of the biological
testing on the vaginal smear containing acid phosphatase is
factually impossible.

20. William Kupstas and Alexander Stirton, Criminologists at the
Pennsylvania State Police Lab in Bethlehem, PA never retained the
vaginal swabs, gum and throat swabs, anal swabs, vaginal smears,
pubic hairs and nail clippings for biological testing. See Exhibit C

Page 12 at paragraph 9.
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 8 of 76

21. William Kupstas and Alexander Stirton, Criminologist at
Pennsylvania State Police Lab in Bethlehem PA, dismissed for
tampering with evidence in hundreds of cases for the prosecutors in
the surrounding Counties and Tri-State Area. Mr. Washington's case
was among those case's where the criminologist testified falsely
before a jury. Moreover, there fraudulent testimony in Mr.
Washington's case violated his Sixth Amendment rights to
Confrontation and Compulsory Process, inasmuch as his his rights to

Due Process of Law protected by the Fourteenth Amendment.
PRIOR COUNSEL

22. Mr. Washington was represented by Frederick J. Lanshe Esq. at
trial and by Charles Sieger Jr. Esq. for his Post-Verdict Motions.
Mr. Washington was represented by Gavin P. Holihan Esq. on his
direct appeal. Mr. Washington represented himself for his Post-

Conviction Relief Act Petition and for his Habeas Petition.

DHA HISTORY

23. In 2012, Charlotte H. Whitmore Counsel for Mz. Washington and

x

the Commonwealth consented to Post-Conviction DUA Testing of the
*)

drew

numerous item of physical evidence related to this case. DAN testing
was conducted by Cellmark Forensics beginning February 12, 2009

through early 2015.

24, On October 4, 2013, Cellmark determined that Mr. Washington was
excluded as the source of the male DNA profile from the sperm found
on the inside crotch area of Ms. Metzger Wyatt's jeans. On October

~R~
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 9 of 76

8, 2015, the PCRA Court issued Rule 907 notice of its intent to
dismiss Mr. Washington's PCRA petition seeking a new trial based on
the unidentified male DNA Profile obtained from sperm found in the
crotch area of Ms. Metzger Wyatt's jeans. Along with the notice the
PCRA Court issued an opinion setting forth the grounds for
dismissals, specifically; (1) the DNA evidence was not exculpatory,
(2) “the evidence presented at trial and considered by the jury was
sufficient to support the verdict," so that the new DNA evidence
would not change the outcome, and (3) Mr. Washington's contention
that Kennedy and Rish's recantation were newly discovered evidence
had previously been raised and rejected. Mr. Washington responded to
the notice, and the Court dismissed his petition on October 30,
2015. Mr. Washington appealed from the Court's decision. On November
18, 2015, Mr. Washington appealed this decision. On September 12,
2017, The Superior Court of Pennsylvania affirmed the Court's Order.
On October 11, 2017, Mr. Washington filed a Petition for Allowance
of appeal with the Supreme Court of Pennsylvania. On November 9,
2017, Mr. Washington filed an Application For Remand to “Complete
DNA Testing" pursuant to 42 PA.C.S.A. §9543.1 pertaining to
Government interference by the Honorable Maria L. Dantos and Senior
Deputy District Attorney Heather Gallagher. See Exhibit D

On February 21, 2018, the Supreme Court of Pennsylvania denied Mr.
Washington's Petition For Allowance Of Appeal and his Application

For Remand.
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 10 of 76

WASHINGTON REQUESTED THE COURT TO

COMPLETE DHA TESTING

24, On April 3, 2018, Mr. Washington filed a Pro se Petition for
Post-Conviction Relief Pursuant to 42 Pa.C.S.A. §9543.1 “To Complete
DNA Testing on the withheld Rape Kit." On April 4, 2018, the Court
provided Mr. Washington with notice of intention to dismiss the
petition and set fourth reasons therein. On April 30, 2018, Mr.
Washington Post-Conviction To Complete DNA Testing Pursuant to
42 Pa.C.S.A. §9543.1 was denied.

25.Mr. Washington filed an appeal with the Superior Court of
Pennsylvania. The Superior Court of Pennsylvania affirmed the
Court's Judgement on January 16, 2019.

26. The Superior Court has Misrepresented the Biological evidence in
it's Opinion. The Court assert's that the Appellant's allegation
that the Commonwealth withheld evidence of the fact that the vaginal
swabs tested positive for the presence of sperm lacks any support in
the record. See N.T. 9/22/87 at 279-81

The assertion is factually and biologically incorrect and here's
why; (1) The vaginal glass smear are made from the vaginal swabs
taken from the victims body, (2) The acid phosphatase test was
preformed to determine the presence of sperm, and (3) One of the
vaginal swabs tested positive for semen and sperm. 9/22/87 at 284-
85. The Superior Court incorrectly concluded that the presence of

sperm lacks any support in the record.

-10-
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 11 of 76

STIPULATED ORDER OF AGREEMENT BETWEEN

BOTH PARTIES REQUIRES THE RELEASE OF

UNTESTED DHA

28. The Stipulated Order singed by both parties on February 29,
2012, pursuant to 42 Pa.C.S.A. §9543.1, and Pa.R.Crim.P. 903,
protects plaintiff state and federal constitutional rights,
guarantying his procedural due process rights under the Fourteenth
Amendment will not be violated by denying access or release of any
physical evidence for DNA testing. Under the Court's Stipulated
Order plaintiff has a constitutional right to seek additional DIA
testing regarding any evidence collected in relation to Tina Metzger
Wyatt's murder, or any other claim for Post-Conviction Relief.

Stipulated Order at Page 4 Paragrapher 9. See Exhibit E

29. Plaintiff request this Honorable Court to enter an Injunction
Order Ordering the District Attorney to release the following items

for DNA testing:

a. Ordering the District Attorney to take all steps reasonably
necessary to preserve the physical evidence from the victim's body,
including; (1 )Three vaginal swabs dried out, (2) Three vaginal glass
smears dried out, (3) The victims fingernail clippings, (4) The
victims underwear, and (5) One Business Card with the name of
Christopher Christian on it, found near the victims body.

b. Ordering the District Attorney te produce to plaintiff the
evidence Listed in paragrapher 29(a) above.

c. Ordering the District Attorney to cooperate with plaintiff
in selecting a qualified laboratery for testing the evidence or in
the alternative, Ordering the evidence to be tested at a specific
qualified laboratory chosen by the Court.

oLi-W~
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 12 of 76

d. Reasonable Attorneys’ fees and costs; and
e. Any other relief that the Court deems just and proper.

30. The above biological evidence taken from the victims body was
removed from the Stipulated Order. The evidence was considered lost
or misplaced during the initial DNA testing by Orchid Cellimark,
13988 Diplomat Drive, Suit 100 Dallas, TX 75234 from 2/28/2012 to
1/30,/2015. See Exhibit F page 1 paragraph 3

31. Plaintiff Attorney Charlotte Whitmore, Innocence Project Staff
Attorney and the Clerk of Criminal Court, of Lehigh County found a
second box of evidence and failed to thoroughly search the entire
box for the missing biological evidence. The Assistant District
Attorney Heather Gallagher was notified that a second box of
evidence had been found.

32. Again, plaintiff request this Honorable Court to enter an
Injunction Order Ordering the District Attorney to release the
Second Box of Evidence and the item's therein for DNA Testing. See

Exhibit C Page 12 Paragraph 9

DNA EVIDENCE TESTED BY ORCHID CELLMARK FORENSIC
LAB EXCLUDED TWO OF THE THREE SUSPECTS FROM
THE CRIME SCENE

33, From February 28, 2012 to January 28, 2015, Orchid Cellmark
Forensic Lab tested the items of evidence collected from the crime
scene containing DNA evidence that excluded Mrs. Metzger Wyatt's ex-
husband Mr. Karry Wyatt and her boyfriend Mr. Milton Washington as

the perpetrators of the crime;

(1) Numerous pieces of wood;

(2) The Silver Pocketknife; |) _
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 13 of 76

(3) The victim's clothing, including her bra, seater, pans
jacket, underwear, and sandal;

(4) The victim's personal items that were found around her
body, including her comb, wallet, and the business card of

Chirstopher Christian.

34, Me. Washington seeks an Injunction Order Ordering the District
Attorney of Lehigh County to release the untested biological
evidence that has not been subjected to DNA testing; (1) The
victim's underwear that has the same DNA value as the vaginal swabs.
(2) Three vaginal swabs dried out, (3) Three vaginal glass smear
slides dried out, (4) The victims fingernails clippings, and (5)
Christopher Christian Business card to be subject to touch DNA. The
attach upon Ms. Metzger Wyatt was a violent and intimate attach, and
DNA testing will establish Mr. Washington's actual innocence. DNA
. testing has been preformed on the following crime scene items, and
Mr. Washington was excluded.

(1) Wood Pieces: It was highly probable that the true
perpetrator left biological material on the wood pieces due to the
rough surface of the wood and the aggressive way the wood was
gripped and used to repeatedly strict the victim. N.T. 9/23/87, 551.
Mr. Washington requested DNA testing of any blood on the wood pieces
because it was highly likely that the perpetrator bled during the
commission of the crime.

Prior DNA testing by Orchid Cellmark Forensic Lab on May 3,
2012, determined that Mr. Washington's and the victims ex-husband

Karcy Wyatt DNA was not on the pieces of wood from crime scene.

-13-
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 14 of 76

(2) The Silver Pocketknife: Dr. Mihalakis testified that the
knife found at the scene was consistent with causing the fatal
injures. H.T. 9/23/87, 552-554. Since the perpetrator of the crime
likely used this knife to kill the victim. It was highly probable
that some of the perpetrator's skin cell will be on the knife and
will be identifiable using DNA testing. In addition, there was human
blood of an “undetermined” type found on the handle of the knife.
Mr. Washington requested DNA testing of any blood found on the
knife, because the perpetrator may have cut himself in the course of
the stabbing the victim 49 times.

Prior DNA testing was performed by Orchid Cellmark Forensics
Lab. On May 3, 2012, determined that Mr. Washington's and the
victims ex-husband Kerry Wyatt DNA was not on the knife.

(3) Corduroy Blue Jeans; Because Ms. Wyatt was a prostitute,
she may have had intercourse with the perpetrator shortly before her
death who may have been her killer. It is highly probable that the
perpetrator's seminal fluid transferred from Ms. Wyatt's body to the
Crotch area of her underwear to crotch area of her jeans when
redressing herself. When Ms. Metzger Wyatt's body was found, she was
naked from the waist down, her jacket was above her head, her jeans
were draped by her right ankle, and she had defensive wounds. N.T.
9/21/87, 68 (Detective Suppan's testimony), N.T. 9/23/87, 560 (Dr.
Mihalakis's testimony).

Prior DNA testing was performed by Orchid Cellmark Forensics
Lab. On October 3, 2013, determined that Milton Washington and the
victims ex-husband Mr. Kerry Wyatt was excluded as the source of the
male DNA profile from the sperm found on the inside crotch area of

Ms. Metzger Wyatt's Jeans.
-14-
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 15 of 76

(4) Victims Underwear: The underwear of Ms. Metzger Wyatt was
wearing the night of her murder June 29, 1986 was not tested for
seminal matters (combination of sperm cells and seminal fluid) to
make a comparison with sperm found in the crotch area of Ms. Metzger
Wyatt's jeans. However, a unidentified male DNA profiles was
developed from the sperm found in the crotch area of Ms. Metzger

Wyatt's blue corduroy jeans.

35. On March 4, 2014 The Pennsylvania State Police, Forensic DNA
Division, Greensbrug, PA 15601 received by FedEx Mail all DNA
extracted cuts from the crotch area of the victims blue corduroy
Jeans from Orchid Cellimark Forensic Lab. On June 30, 2014 the PSP
Crime Laboratory conducted a Short Tandem Repeat (STR) test and the
Y-STR testing, the type of testing done to develop the profiles
here. Plaintiff present the following unidentified male profiles
developed by PSP Crime Laboratory:

Page 2 Paragraph 3: O01 A DNA Profile Has been Obtained From The
Mixture Of (2) Individuals: Profile No. 1.

Page 3 Paragraph 4: 02 A DNA Profile Has Been Obtained From The
Mixture Of (2) Individuals: Profile No. 2.

Page 3 Paragraph 7: Q6 A DNA Profile Has Been Obtained From The
Mixture Of (2) Individuals: Profile No. 3.

Page 3 Paragraph 8: Q7F A DNA Profile Has Been Obtained From The
Mixture Of (2) Individuals: Profile Ho. 4.

Page 4 Paragraph 9: Q7M A DNA Profile Has Been Obtained From The
Mixture Of (2) Individuals: Profile No. 5.

Page 4 Paragraph 10: Q8F A DNA Profile Has Been Obtained From The
Mixture Of (3) Individuals: Profile No. 6.

#-15-
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 16 of 76

Page 4 Paragraph 11: O8M DNA Profile Has Been Obtained From The
Mixture Of (2) Individuals: Profile No. 7.

Page 6 Paragraph 15: Q7M And Q8M, A DNA Profile Has Been Obtained
From The Mixture Of (2) Individuals: Profile No. 8. See Exhibit G
36. The PSP Crime Laboratory DNA Analysis' determined that Ms.
Metzger Wyatt did have consensual sex with (17) unidentified male
individuals on June 29, 1986 before her death. The Semen/spermatozoa
extracted from the crotch areas of the jeans was a mixture of
semen/spermatozoa from (17) unidentified male individuals. The
mixture of male DNA extracted from crotch area of the jean was
isolated and separated developing (8) DNA Profiles from (17)
unidentified male individuals.

37. On April 10, 2014 the Pennsylvania State Police uploaded only
(1) out of the (8) DNA profiles into CODIS, but it did not “hit"™ to
the profile of an individual in the DNA databanks and thus did not
“establish" any investigative leads. Weekly searches are conducted
as new DNA profiles are constantly being added to CODIS. To date,
Mr. Washington has not been informed of any investigative leads
developed from _ the unidentified DNA profile, inasmuch as the
remaining (7) DNA profiles of unidentified male individuals that has
not been add to CODIS.

38. The PSP Crime laboratory excluded Mr. Washington and the
victim's ex-husband Mr. Kerry Wyatt from the semen/spermatozoa DHA
mixture extracted from crotch area of the victims jeans. The third
suspect in this case has not been excluded as the major contributor
to the semen/spermatozoa DNA mixture. Moreover, Mr. Christopher
Christian is the third suspect and his business card ties him to the

crime scene.
=-16-
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 17 of 76

Christopher Christian Business Card
Ties Him To The Crime Scene And DNA
Testing Of Ms. Wyatt's Underwear
Will Tie Him To Her Murder

38. Ms. Metzger Wyatt worked as a prostitute and she had a large
clientele of customers, and any one of them could have murder her on
early morning of June 30, 1986. Mr. Christian was Mrs. Metzger
Wyatt's main source of income, and therefore it is highly unlikely
he did not engage in consensual sex with the victim on early morning
of June 30, 1986. However, his business card was found at he crime
scene. Here, there can be no innocent explanation as to why his
business card is found at the crime scene.

39. Mr. Christian testified at trial that he gave Mrs. Metzger
Wyatt's his business card, and on the reverse side of the card he
wrote a number that rings in his office area, which is the phone
that they answer after 5:00 o'clock on the weekends. Mr. Christian
testified that the business card is similar to the one he gave her
that night one week before her death. Moreover, that the business
card marked as Commonwealth Exhibit 35 is not the card he gave her
that night. Inasmuch, as it is exactly like it on the front at
least. N.T. 9/23/87 W.T. 312, 313.

40. Mr. Christopher Christian alleged that the Business Card found
at the crime scene was not his card, who else business card could it
have been ("other than his own"). Mr. Christian business card
requires The Lehigh County District Office and District Attorney
James B. Martin to release the victims underwear to be subject to
DUA Testing to exclude Christopher Christian as the perpetrator. The

victims underwear has the same DNA value as the three vaginal swabs,

-17-
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 18 of 76

three vaginal glass smear slides collected during the victims

autopsy.

41. No biological evidence from Mr. Washington or the victims ex-
husband Mr. Kerry Wyatt was present but irrefutably pointing to a
biological mixture of semen of at least 17 male individuais found in
the crotch area of the victims jeans. Mr. Christopher Christian
business card has tied him to the crime scene and moreover to Ms.
Metzger Wyatt's murder. Mr. Christian testified that he had no
sexual contact with Ms. Metzger Wyatt for a period one week.
Therefore, his DNA should not be in the crotch area of Ms. Metzger
Wyatt's underwear or in the biological mixture of semen/spermatozoa
of at least 17 unidentified male individuals. Mr. Christian is
required to submit a blood simple or a buccal swabs simple to the
PSP Crime Lab by consent or by Court Order. Further, it is possible
that the true perpetrator would be compelled to confess to Ms.

Metzger Wyatt's murder when confronted with compelling DNA evidence

establishing his guilt.
CONCLUSION

42. Plaintiff requests this Honorable Court to enter an injunction
Order Ordering the District Attorney's Office of Lehigh County,
District Attorney James B. Martin to release the victims underwear
that has the same DNA value as the vaginal swabs collected durine
the victims autopsy. Inasmuch as releasing the missing biological

evidence collected during the victims autopsy, found in a second box

~1TR=
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 19 of 76

at Lehigh County Courthouse. Plaintiff seeks an injunction Order
Ordering District Attorney James B. Martin to release the following

items for DNA testing;

a. Ordering the District Attorney to take all steps reasonably
necessary to preserve the physical evidence of the victims autopsy
evidence found in a second box at the Courthouse which includes; (1)
Three vaginal swabs dried out, (2) Three vaginal glass smear slides
dried out, (3) The victims fingernail clippings, (4) One Business
Gard with the name of Christopher Christian on it found near the
victims body, and (5) The victims underwear that should have been

subject to DNA testing along with the crime scene evidence.

b. Ordering the District Attorney James RB. Martin to produce to

the plaintiff the evidence listed in paragraph 42(a) above.

c. Ordering the District Attorney to cooperate with plaintiff
in selecting a qualified laboratory for the evidence or in the
alternative, ordering the evidence to be tested at a specific

qualified laboratory chosen by the Court.
d. Reason Attorney's fees and coasts; and

ée. Any other relief that this Court deems just and proper.

43. The plaintiff in this case cannot prove his actual innocence
without DNA testing of the biological evidence contained in the
victims underwear. DNA testing of this evidence would produce
exculpatory results identifying the very last person the victim was

with. The state PCRA Court denied plaintiff Motion For Post

Conviction DNA Testing preventing the plaintiff from demonstrating

~19-
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 20 of 76

his actual innocence. The defendants have violated and continues to
violate Mr. Washington's constitutional right of access to courts by

denying plaintiff access to potentially exculpatory DNA evidence.

Requiring the plaintiff to do the impossible, to prove that DNA

testine of ne victims underwear and the vaginal swabs collected

en

Cr

9

2

during the victims autopsy would produce exculpatory results without

ccess to tne very evidence he seeks to test. And in contravention

of an express statute 42 C.S. §9543.1(c )(1)-(2) presumption that DNA
test would indeed product exculpatory results. This plaintiff has

been denied the opportunity promised by 42 Pa.C.S. §9542.1f¢ M1)-

(3) to demonstrate his actual innocence.

Wherefore, your plaintiff requests this Honorable Court to
enter an [Injunction Order against the defendants, Ordering th

defendants of Lehigh County District Attorney's Office and James RB.

intiff the evidence Listed in

ry
a

Martin Esa. to produce to ola

f

paragrapher 42.(a) above.

  

Lf; As ae
SCI Dallas A Annex 20

1000 Follies Road-Drawer X
Dallas, PA 13612-0285

 

2021

 

 
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 21 of 76

EXHIBIT A

STIPULATED ORDER FOR DNA TESTING
PURSUANT TO 42 Pa.C.S.A. §19543.1
ysruorig = WFceAM CaM: 21-cv-00159-CMR Document1 Filed 01/12/21 - Pag 22. e/265 — F-357
, *
§ yr

"JAMES B. MARTIN
District Attorney

 

OFFICE OF THE DISTRICT ATTORNEY
LEHIGH COUNTY COURTHOUSE

455 WEST HAMILTON STREET
ALLENTOWN, PENNSYLVANIA 18101-1614
PHONE (610) 782-3100 FAX (610) 820-3323

FAX COVER SHEET

DATE: March 6, 2012

 

TO: | Charlotte Whitmore
Staff Attorney
The Pennsylvania Innocence Project

FAX#: (215) 204-0199

FROM: Heather F. Gallagher
sr. Deputy District Attorney

NUMBER OF PAGES (INCLUDING COVER SHEET): _5_

RE: COMMONWEALT OF PA v. MILTON WASHINGTON
CP-39-CR-0000515-1987

Attached is the Stipulated Order signed by the Honorable Maria L, Dantos, Judge, in
the above reference criminal case,

(mer

CONFIDENTIALITY NOTICE: The information transmitted is for the sole use of the intended recipient(s) and may
contain confidential and/or privileged information. Any unauthorized review, use, disclosure or distribution of this

information other than by the intended recipient ts prohibited, Ifyou received this message in error, please contact the
sender by phone and destroy all copies of the original message.
03-06-12 10:22AM CabROM5:21-cv-00159-CMR Document1 Filed 01/12/21 Peis 28.0027/065 F-387

f y

IN THE COURT OF COMMON PLEAS OF LEHIGH COUNTY, PENNSYLVANIA
CRIMINAL DIVISION

COMMONWEALTH OF PENNSYLVANIA
No. CP-39-CR-0000515-1987

 

vs. :
MILTON WASHINGTON :
Defendant. : m2 =
io
amet a: Hr:
= Ee ri
a = is suerte
San
STIPULATED ORDER = ve
eS? Te : 1?
32 = sun,
= ae

“3 6S hao
AND NOW, this 29 day 0 , 2012, pursuant to the agreemepiof thepatties:

and the authority of the Court under 42 PaC3.A. § 9543.1 and PaR.Crim.P. 902, the Cout

hereby orders as follow:

1. DNA testing shall be conducted on all evidence retained by the Clerk of the Criminal
Courts in this matter.
2. Counsel for Mr. Washington has confirmed that the Clerk of the Criminal Court, Lehigh
county, has retained the following items of evidence in its possession:
a. numerous pieces of wood;
b. asilver pocketknife;

c. the victim’s clothing, including her bra, sweater, pants, jacket, sandals, and

underwear; and

d, the victim’s personal items, including her wallet, comb, and the contents of her
wallet.

3. Within 60 days of this Order, the Pennsylvania State Police Crime Laboratory at

Bethlehem, PA, the Allentown Police Department and the Lehigh County Office of the

Coroner shall inform the Court of its efforts to locate any docurnentation and material

1
&
4

03-06-12

»

1:zzam C@AY-0:21-cv-00159-CMR Document 1 Filed 01/12/21 Peige 2008/0 F387

regarding the physical evidence collected and/or received in reference to the murder of
Tina Marie Metzger Wyatt on Jume 30, 1986 in Allentown, PA, including but not limited
to the evidence collected during the victim’s autopsy: gum, throat, anal and vaginal
smears and swabs, and the victim’s fingernail clippings. That information shall be

forwarded to the undersigned attorneys for Mr. Washington and the Commonwealth.

_ Within 60 days of this Order the Pennsylvania State Police Crime Laboratory at

Bethlehem, PA and the Allentown Police Department shall inform the Court of any
‘evidence located and its location. If any evidence was destroyed or otherwise disposed,
the aforementioned shall provide the Court with any information [and/or documentation]
it has reparding said destruction or disposition. Information regarding retention and/or

other disposition shall be forwarded to the undersigned attorneys for Mr. Washington and

the Commonwealth.

_ The parties agree to DNA testing on any evidence retained by the aforementioned.

| Within 60 days of the date of entry of the Order, one or more representatives of the

Commonwealth will properly package the evidence so it is not damaged and cannot be
contaminated during transit. Once properly packaged, the representative shall transmit
the items by Federal Express overnight delivery to Orchid Cellmark F orensic Lab, 13988
Diplomat Drive, Suite 100, Farmers Branch, TX 75234. Shipping costs will be paid by

the Pennsylvania Innocence Project.

. Upon receipt of items, Orchid Cellmark shall inventory, document and photograph the

iterns prior to testing. Testing shall proceed as follows:
a. Orchid Cellmark shall test the evidence to determine if there are any interpretable ~
DNA profile(s) foreign to the victim, Tina Metzger Wyatt. During testing, Orchid

Celimark shall consume no more of the item than is necessary to obtain result. If

2
Qa-De-12 «10:22AM Cagg-5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 2504/5 F-a57

“4

2

Orchid Cellmark determines its testing will consume an entire sample, Orchid
Cellmark shall contact District Attomey James B. Martin, Lehigh County District
Attomey’s Office, 455 W, Hamilton Street, Allentown, PA 18101, 610-782-3100
(office), 610-820-3323 (fax) and Charlotte Whitmore, Staff Attorney, The
Pennsylvania Innocence Project at Temple University Beasley School of Law,
1719 North Broad Streét, Philadelphia, PA 19112, 215-204-4255 (office), 215-
204-0199 (fax), to obtain the parties’ consent prior to testing.

b. If Orchid Cellmark obtains an unknown male DNA profile or profiles from the
evidence, it shall perform another round of tests. Mr, Washington’s reference
samples shall be collected by the Commonwealth and submitted (using buccal
swabs) to Orchid Cellmark for comparison to the DNA profile(s). Orchid
Cellmark shall subject defendant’s reference samples to DNA testing and
comparison against any DNA recovered from the evidence tested.

c. Upon completion of DNA testing, Orchid Cellmark shall publish its findings in a
report which shall be transmitted to the undersigned attorneys for Mr. Washington
and the Commonwealth.

d. Pennsylvania State Police shall compare any unidentified male DNA profile(s)
obtained from the evidence tested by Orchid Cellmark to the profiles stored in
state and federal forensic DNA databanks (CODIS).

8. Ali evidence not consumed during testing shall be returned to the original submitting
agency. If DNA testing produces inconclusive or uninterpretable results, the
Commonwealth shall preserve the evidence as long as defendant remains incarcerated or

under supervision for his conviction in the instant case.
od-06-12 «10:22 C@ReN-5:21-cv-00159-CMR Document 1 Filed 01/12/21 Page 28-O6/RG F367

"

¥
s

9. By agreeing to this Order, petitioner is not waiving any state or federal statutory or
constitutional right to seek additional DNA testing regarding any evidence collected in
relation to Tina Metzger Wyatt’s murder, or any other claims for post-conviction relief.

10. Hither The Innocence Project in New York or the Pennsylvania Innocence Project shall
pay for al] DNA testing set forth herein. All bills for DNA testing shall be forwarded to
Charlotte Whitmore, Staff Attorney, The Pennsylvania Innocence Project at Temple

University Beasley School of Law, 1719 North Broad Street, Philadelphia, PA 19122.

 
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 27 of 76

 

 

Respectfully submitted,
VeFHic—__ (yt Aalld)
Charlotte H. Whitmore, Esquire Heather Gallagher, Esquirg
The Pennsylvania Innocence Project Deputy District Attorney
1719 N. Broad St. Lehigh County District Attorney's Office
Philadelphia PA 19122 455 W. Hamilton Street
(215) 204-4255 Allentown, PA 18101

(610) 782-3104

DATE: Sis hz DATE: glouliz

Aa

 
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 28 of 76

IN THE COURT OF COMMON PLEAS OF LEHIGH COUNTY, PENNSYLVANIA
CRIMINAL DIVISION

 

COMMONWEALTH OF PENNSYLVANIA

vs.

No. CP-39-CR-0000515-1987
MILTON WASHINGTON . :
, Defendant.

ORDER

AND NOW, this Bay of August f- , 2012, pursuant to the agreement of

the parties and the authority of the Court under 42 Pa.C.S.A. § 9543.1 and PaR.CrimP. 902, the

attached “Stipulation of the Parties to Terms and Conditions of DNA Testing,” is made an
ORDER of the Court.

BY THE COURT:

 

 

a
ane
~ ra
ee
Ge oo
me .
co mi
yoy ©
uw
=
ow
a

RECEIVED

Srp 04 2012
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 29 of 76

EXHIBIT B

AUTOPSY REPORT
Case 5:21-cv-00159-CMR Document 1 Filed ot/12/24 _ Page : 80 of 76

 

oo the antecubital: fossae bilaterally are dissected and | Eresh/recent: Femorxhages
ooo. ave noted “in. the. right antecubital: fossa. In the left antecubital fossa;. same
oo Older,” ‘resolved; SOLE tissue. ‘hemorrhages’ are also” noted. _ Both are dissected a | and

retained: for pertinent taxicologic. tests. woe ee 2S BE

 

   

   

 Spectnens a are retained for microscopic examination as necessary.

oe Be ad on’ “tha statements of Deputy Coroner ‘Snyder, the ‘body was ‘fully rigid ‘when
“.. first seen at 11:00 A.M, 6/30/86. . - A'core temperature at 11:39 A.M. was found

 

to be. -26 degrees Celsius. Based on the above findings, ‘the: estimated time of.
: death is approximately eleven hours prior to Ay 30 A. Moe 8/30/86. ee

: a ~ The hourly: temperatures of 6/29 and 6/30/86 are » charted by Deputy sayder and,
, _Regonded by him and Photographed by Saryeant Fenstexmacher. ee -
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 31 of 76

EXHIBIT C

POST-CONVICTION COMMENTS ASSERTIHG THAT
THE MISSING AUTOPSY EVIDENCE WAS FOUND
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 32 of 76

CRAIG M. COOLEY

Ilinois Bar #6282688

The Innocence Project \w a
100 Fifth Avenue, 3 Floor \ pes mY

New York, New York 10011

Tel. 212.364.5361 Qe’ be
CHARLOTTE HALDEMAN WHITMORE yn
Pennsylvania Bar # 208724 g?
The Pennsylvania Innocence Project  «¢

at Temple University Beasley School of Law sn Y ao
1719 N. Broad St. X Awe
Philadelphia, Pa 19122 UX 1

Tel. 215-204-4255 - . wl C iP

Qe
ie

IN THE COURT OF COMMON PLEAS OF LEHIGH COUNTY Ca
CRIMINAL DIVISION (
wr M

COMMONWEALTH OF PENNSYLVANIA, AT
Respondent, ; |
v. No. CP-39-CR-0000515-1987
MILTON WASHINGTON,

Petitioner.

PETITION FOR POST-CONVICTION DNA TESTING PURSUANT TO 42 Pa. C.S. § 9543.1.

TO THE HONORABLE JUDGE, PRESIDING IN THE COURT OF COMMON PLEAS CRIMINAL -
TRIAL DIVISION FOR THE COUNTY OF LEHIGH:

Petitioner, Milton Washington, through his newly-retained pro bono attorneys, Charlotte
Haldeman Whitmore and Craig M. Cooley, files this Petition for Post-Conviction DNA Testing
Pursuant to 42 Pa. CS. § 9543.1. Mr. Washington seeks post-conviction DNA testing, or such relief as

is just and proper, and in support thereof represents:
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 33 of 76
*
- INTRODUCTION

1, Milton Washington is currently serving a life sentence for a murder he has always
denied committing. His conviction rests upon the testimony of three jailhouse informants, two of
whom recanted their testimony implicating Mr. Washington after Mr. Washington’s trial. No physical
evidence connected Mr. Washington to the murder, although a significant amount of biological
evidence was collected from the crime scene. Mr. Washington seeks now to have blood and other
physical evidence submitted for DNA testing to establish his actual innocence of this crime.

2. Decedeni, Tina Metzger Wyatt, was last seen alive on Sunday, June 29, 1986. Her body
was found on Monday, June 30, 1986, in a grassy area behind a warehouse in Allentown, Pennsylvania.
N.T. 9/21/87, 49.' Her body was found partially clothed, with her pants pulled down and her jacket
draped over her head, and was surrounded by pieces of blood-stained wood. N.T. 9/21/87, 54, 68-70.
Nearby, investigators found a silver pocket knife. N.T. 9/21/87, 55, 68-70, 72.

3. . Milton Washington was in a romantic relationship with Ms. Metzger Wyatt at the time
of her death. Although he was arrested for a parole violation in July 1986, Mr. Washington was not
charged with her murder until January 8, 1987.

4, The Commonwealth sought the death penalty against Mr. Washington.

5. Trial took place in the Lehigh County Court of Common Pleas before the Honorable
Maxwell E. Davison from September 21, 1987, to September 28, 1987.

6. On September 29, 1987, a jury found Milton Washington guilty of first-degree murder.

7. The jury was unable to reach a unanimous decision as to the penalty and life |
imprisonment was imposed. Judge Davison sentenced Mr. Washington to life in prison on November

7, 1987.

’ Unless otherwise noted, the initials “N.T.” followed by date and page number refer to the trial in this matter, held from
September 29, 1987 to September 28, 1987, presided by the Honorable Maxwell E. Davison in the Lehigh County Court
of Common Pleas.

 

 
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 34 of 76

8. Mr. Washington has steadfastly maintained his innocence since his arrest. He has never

made any statements accepting responsibility for the murder.

PRIOR COUNSEL

9. Mr. Washington was represented by Frederick Lanshe at trial and by Charles Sieger, Jr.,
for his post-verdict motions. Mr. Washington was represented by Gavin P. Holihan on his direct
appeal. Mr. Washington represented himself for his Post-Conviction Relief Act Petitions and for his

Habeas Corpus Petition.

PROCEDURAL HISTORY
10. After conviction, Mr. Washington took the following steps to obtain relief from his
’ conviction and sentence:

( 1)  Post-Verdict Motions: On January 19, 1988, Mr. Washington filed a post-verdict
motion for a new trial and arrest of judgment, which was denied on May 30, 1989, by the Honorable
Maxwell E. Davison and the Honorable Carol K. McGinley. On October 10, 1990, Mr. Washington
filed a Petition for a New Trial based on After Discovered Evidence, which was denied on December
19, 1991 by the Honorable John E. Backenstoe for failure to present any admissible evidence.

(2) Direct Appeal: Mr. Washington appealed on September 30, 1999.” The Superior Court
affirmed Mr. Washington’s judgment of sentence on November 16, 2000, and the Pennsylvania
Supreme Court quashed his petition for Allowance of Appeal as untimely on January 12, 2001.

G3) First PCRA Petition: On November 19, 2001, Mr. Washington filed a pro se Petition

2 Mr. Washington filed a notice of appeal on June 27, 1989, which was denied on July 1, 1992, because of counsel’s
failure to file a brief. Mr. Washington’s appeal rights were.reinstated on June 30, 1997 and he appealed on July 16,
1997, but this was again dismissed without prejudice for failure to file a brief on January 27, 1998. Mr. Washington’s
appeal rights were reinstated again on July 20, 1999.
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 35 of 76

under Pennsylvania’s Post Conviction Relief Act. Judge McGinley denied this Petition on July 17,
2002, and the Superior Court affirmed on May 9, 2003. The Pennsylvania Supreme Court denied Mr.
Washington’s Petition for Allocatur on October 7, 2003.

(4) First Habeas Corpus Petition: On June 15, 2004, Mr. Washington filed a pro se
petition for writ of habeas corpus. On March 8, 2005, Magistrate Judge Peter B. Scuderi issued a
Report and Recommendation recommending that Mr. Washington’s petition be dismissed as untimely.
District Court Judge John P. Fullam dismissed the petition on April 7, 2005.

(5) Second PCRA Petition: On June 27, 2006, Mr. Washington filed two pro se Petitions
based on Actual Innocence and Prosecutorial Misconduct. These motions were treated as a PCRA
petition and were denied as untimely by Judge McGinley on October 17, 2006. Mr. Washington
appealed to the Superior Court on October 30, 2006, but his appeal was denied on August 16, 2007.

(6) Second Habeas Corpus Petition: On September 21, 2007, Mr. Washington filed a pro

_ se petition for writ of habeas corpus. Judge Fullam denied this petition for lack of jurisdiction on
October 23, 2007, because Mr. Washington did not obtain leave from the Court of Appeals to file a
successive petition.

(7) Third PCRA Petition: On June 11, 2008, Mr. Washington filed a pro se Motion for a ,
New Trial based on After Discovered Evidence. The Court treated this as a third Motion for Post
Conviction Collateral Relief, which was denied as untimely by the Honorable Maria L. Dantos on
September 30, 2008. Mr. Washington appealed on October 9, 2008 and the Superior Court affirmed on

March 4, 2009.

JURISDICTION AND RELIEF SOUGHT
11. | Milton Washington is currently incarcerated at Pennsylvania State Correctional

Institution at Graterford, Route 29, Graterford, Pennsylvania, 19426-0246 (Inmate # AS2081), serving

4
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 36 of 76

the prison sentence imposed as a result of the conviction at issue here.

12. Mr. Washington —as he has done since his arrest on this matter—maintains his absolute
innocence.

13. In this instant Petition, Mr. Washington requests post-conviction DNA testing of any

physical evidence which still exists and is in control of the Commonwealth. See 42 Pa. C.S. § 9543.1.

FACTUAL BACKGROUND

1. The Commonwealth’s case at trial was based primarily on Washington’s inconsistent
statements to investigators, his relationship with the victim, and the testimony of four witnesses,
Benjamin Kennedy, Anthony Rish, Andrew Gratt (or Grate), and Juan Cruz. Each of these four
witnesses received leniency on their own pending charges in exchange for this testimony. Shortly after
trial, Kennedy and Rish, respectively, recanted their testimony in written affidavits.

2, Ms. Metzger Wyatt was last seen the night of June 29, 1986, when she left the Airport
Inn motel room that she and Mr. Washington shared with her two children. N.T. 9/22/87, 480; N.T.
9/25/87, 963-64. Ms. Metgzer Wyatt was working as a prostitute at the time of her death and Mr.
Washington was allegedly her pimp. N.T. 9/25/87, 1032.

3. Washington reported Ms. Metzger Wyatt missing at g:12 a.m. on June 30, 1986. N.T.
9/21/87, 117; N.T. 9/25/87, 980.

eo (Qoum ar

4. Swine mereiag, June 30, 1986, Ms. Metzger Wyatt’s body was discovered at the
rear of a warehouse in Allentown, Pennsylvania. N.T. 9/21/87, 28. Defensive wounds, trauma to the
head, and multiple stab wounds were readily visible. N.T. 9/30/87, 1380. Near the body investigators

found a blood-stained two-by-four block of wood, numerous pieces of blood-stained wood’, a small

3 Four of these pieces of wood, Commonwealth Exhibits 3, 4, 5, and 6, were “reconstructed” by the state police lab and held
together by rubber bands to form one piece of wood. N.T. 9/21/87, 64-65.

5
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 37 of 76

>
>

silver folding knife, the victim’s wallet and comb, and a business card with the name Christopher
Christian on it. N.T. 9/21/87, 53-55; N.T. 9/22/87, 279. Ms. Metzger Wyatt’s brown corduroy jacket
was draped over her head and her pants were draped over her right ankle. N.T. 9/21/87, 68-69. Her
sandals were near her body and she was wearing her bra and sweater, both of which were stained with
blood. N.T. 9/21/87, 69-70.
5. Allentown police collected the wood pieces, the knife, the clothes, and personal items.
N.T. 9/23/87, 644-45. |

6. No physical evidence linked Washington to the victim’s death or the crime scene.

7. On July 1, 1986, Dr. Isidore Mihalakis, a self-employed forensic pathologist from the
Lehigh Valley Hospital Center conducted an autopsy on Ms. Metzger Wyatt and determined that she
died from stab wounds. N.T. 9/23/87, 521, 524, 549. The victim was stabbed 49 times and these
wounds perforated her voice box, both lungs, sac surrounding the heart, pulmonary artery, right hemi-
diaphragm, liver, intestines, stomach, rectum, and kidney. N.T. 9/23/87, 537, 540-46. The victim also
sustained blunt force injuries to the forehead, face, side of head, neck, shoulder, back, buttocks, left
calf, arm, chest, hand, hip, and abdomen. N.T. 9/23/87, 531-539, 547, The body showed finger
pressure marks, abrasions, blunt internal injuries, bruising, a broken left radius, fractured rib, torn ear

lobe, and a skull fracture. N.T. 9/23/87, 531, 538, 540, 545. Defensive wounds were evident on her

_——- dim sf Av

i i . . . . ener tT
wrist, forearms, hands, and right elbow. N.T. 9/23/87, 547-48 ___—
Seieiaien Nave hepeg
8. William Kupstas and Alexander Stirtori, criminologists at the Pennsylvania State Police

Mf esd.

Lab in Bethlehem received vaginal, anal, and gum swabs and smears, throat swabs, pubic hairs, and
nail clippings that were taken during the autopsy for biological testing. N.T. 9/22/87, 268, 270, 279.
The criminologists also received blood samples and other evidence collected at the crime scene,
including the wood pieces, the knife, and the victim’s clothing. N.T. 9/22/87, 279.

9. Basic serology results indicated that some blood samples taken from the wood pieces

6
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 38 of 76

were Type A. N.T. 9/22/87, 271. Ms. Metzger Wyatt’s blood type is A and Washington is Type B. N.T.
9/22/87, 270-71. The victim’s jeans and jacket were stained with Type A blood. N.T. 9/22/87, 280.
There was also human blood of an “undetermined” type on the wood pieces and human blood of an
“undetermined” type on the handle of the knife. N.T. 9/22/87, 271, 273, 283. Ms. Metzger Wyatt’s
sweater and bra were stained with human blood of an undetermined type. N.T. 9/22/87, 275-76.

10. The vaginal smear was found to contain acid phosphatase, an enzyme found in semen,

_ and sperm. NI. 9/22/87, 280. There was no testimony regarding serological testing on this sample.

11. Shortly after the victim was discovered the morning of June 30, 1986, investigators
questioned Mr. Washington. Mr. Washington cooperated fully. N.T. 9/22/87, 490.

12. On July 1, and July 2, 1986, Washington again met voluntarily with police and gave 3
interviews, 2 of which were initiated by Washington himself. N.T. 9/21/87, 9/23/87, 9/25/87, 159, 716,
987.

13. On July 4, 1986, Washington was arrested for an unrelated parole violation. N.T.
9/25/87, 949. |

14. Mr. Washington was not charged with criminal homicide until January 8, 1987, more
than six months after Ms. Metzger Wyatt’s death. N.T. 9/25/87, 949-50.

15. | The Commonwealth’s theory at trial was that Mr. Washington beat Ms. Metzger Wyatt
with a large piece of wood and then stabbed her multiple times because he was upset that she did not
want to work as a prostitute anymore. N.T. 9/21/87, 22-23.

16. Although the Commonwealth claimed that Mr. Washington bludgeoned Ms. Metzger
Wyatt in the head and then stabbed her 49 times, no blood evidence was found on Washington or in his
motel room. N.T. 9/21/87, 102-03; N.T. 9/22/87, 270-75, 280, 284, 289.

17. At trial, the Commonwealth highlighted the inconsistencies in the numerous statements

that Washington gave to the police, namely, the time he last saw the victim, the clothes the victim wore

7
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 39 of 76

the night she was murdered, and whether or not Washington and Ms. Metzger Wyatt’s children ate ice
cream that night. N.T. 9/23/87,-651; N.T. 9/25/87, 1005, 1008, 1015, 1021.

18. The Commonwealth also presented the testimony of Juan Cruz, whom police originally
suspected of murdering Ms. Metzger Wyatt. N.T. 9/21/87, 219. Cruz testified that he was staying at
the Airport Inn on the night of the murder.* N.T. 9/21/87, 228. Cruz testified that the weekend Ms.
Metzger Wyatt was killed, he saw Washington and Metzger Wyatt fighting, saw Washington slap her,
and saw Washington chase her in the direction where her body was found, N.T. 9/21/87, 199-203, 248.
Cruz also testified that on Sunday” afternoon, the day after the fight but before the murder, Washington
told him he did “something to his lady.” N.T. 9/21/87, 203-204.

19. In exchange for Cruz’s testimony against Mr. Washington, the Commonwealth informed
the Judge who was sentencing Cruz fora drug conviction about Cruz’s assistance in Washington’s case
and the Commonwealth also filed a motion for reduction of Cruz’s bail. N.T. 9/21/87, 188-89,

20. The Commonwealth also presented the testimony of Benjamin Kennedy, a long-time
friend of Washington. N.T. 9/22/87, 376. At trial, Kennedy testified that he shared a cell with
Washington and Washington told Kennedy that he “accident[ally]” killed Ms. Metzger Wyatt during a
fight. N.T. 9/22/87, 376, 385. Washington allegedly asked Kennedy to tell the police that Juan Cruz
killed Ms. Metzger Wyatt and that Washington was at Kennedy’s house the night she was killed. N.T.
9/22/87, 369, 375. Kennedy admitted that he decided to testify against Washington because he had
heard rumors that Washington agreed to “shut up” his wife, who was planning on testifying in an
unrelated case. N.T. 9/22/ 87, 378. In exchange for testifying against Washington, Kennedy’s bail was

reduced and he was released. N.T. 9/22/87, 366.

* At trial Cruz’s girlfriend testified that she and Cruz had not stayed at the Airport Inn the weekend of the murder.
Further, neither Cruz nor his girlfriend were registered as guests at the Airport Inn that weekend. N.T. 9/21/87, 228, 229.

5 Ms. Metzger Wyatt was killed late Sunday night or early Monday morning. Cruz’ testimony changes as to what day
he saw the victim and Washington fighting, but he repeatedly says that the fight was on Saturday night and that Milton said
that he “did something bad” to his lady on Sunday—before the murder.. N.T. 9/21/87, 203, 210, 223, 226, 250, 251.

 

8
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 40 of 76

21. On August 3, 1989, Kennedy recanted his trial testimony in a sworn affidavit and stated
that not only had Washington never confessed to killing Ms. Metzger Wyatt, but he proclaimed his
innocence to Kennedy. Kennedy admitted committing perjury at the request of Allentown Police
officers in order to secure his freedom. See Affidavit from Benjamin Kennedy, dated August 3, 1989,

On December 16, 1991, Kennedy was called to testify at a hearing for

 

attached as
Washington’s Motion for a New Trial Based on After-Discovered Evidence, but Kennedy invoked his
Fifth Amendment right against self-inerimination. N.T. 12/16/91 before Judge Backenstoe, 6.

22. Anthony Rish also testified for the Commonwealth at trial. Anthony Rish was an inmate
in Lehigh County Prison during the time Washington was incarcerated for a parole violation. N.T.
9/22/87, 434. Rish claimed that he was friends with an inmate named Andrew Gratt who knew both
Washington and Ms. Metzger Wyatt. N.T. 9/22/87, 434. According to Rish, Gratt was upset about Ms.
Metzger Wyatt’s death and wanted to get revenge on Washington. N.T. 9/22/87, 435. Rish testified
that he and Gratt devised a plan to get rea Snes pak purer so that Gratt and Rish could |
inform the authorities. N.T. 9/22/87, 436. Pecanse Washington and Gratt knew each other, Washington
aisapaty confided in Gratt that he killed Ms. Metzger Wyatt because he loved her and she made
“good” money but she was going to leave him. N.T. 9/22/87, 441, 448. Rish also testified that
Washington said that his other prostitutes would “think twice” about messing with him because of what
happened to Ms. Metzger Wyatt. N.T. 9/22/87, 443. In exchange for testifying against Mr. Washington,
Rish’s bail was reduced and he was released from prison in March 1987. N.T. 9/22/87, 434.

23. On Iuly 19, 1990, and again on September 19, 1992, Rish sent Washington letters
stating that he and Andrew Gratt made up the story about Washington confessing,and that the District
Attorney’s office “forced” him to testify against Washington by threatening to put him “in front of the

worst judge and give [him] 5-10 years.” See letters from Anthony Rish, dated July 19, 1990 and

 

September 19, 1992, attached collectively as
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 41 of 76

Andrew Gratt was released on his own recognizance shortly after he and Rish contacted

authorities about Mr. Washington’s alleged confession. N.T. 9/23/87, 579-80, 583, 593. Gratt then fled
the state and could not be located at the time of the trial. N.T. 9/23/87, 574, 589. Gratt’s testimony
from Washington’s preliminary hearing was consistent with Rish’s testimony described above and was
read into the record at Washington’s trial. N.T. 9/23/87, 620-21.

25.  Attrial, Mr. Washington testified and denied any involvement in the murder.
Washington testified that he spent the night of June 29, 1986, in the motel room with Ms. Metzger
Wyatt’s children, except for a short period of time in which he purchased ice cream from a nearby
convenience store. N.T. 9/25/87, 968. In the early morning hours of June 30, 1986, after not hearing
from Ms. Metzger Wyatt for several hours, Washington called a cab and went looking for her. N.T.
9/25/87, 971. He saw a friend, Edward Godreau, who agreed to drive Washington around to search for
Ms. Metzger Wyatt. N.T. 9/25/87, 974. At 8:12 a.m. on June 30th, 1986, Washington called the
Allentown Communications Center to file a missing person’s report. N.T. 9/21/87, 117; N.T. 9/25/87,
980.

26. Inthe weeks leading up to her murder, Ms. Metzger Wyatt called the Allentown Police
, numerous times to seek protection from her estranged husband, Kerry Wyatt. N.T. 9/21/87, 100.
Washington testified that Kerry Wyatt had threatened to kill Metzger Wyatt two weeks prior to her
murder and stated that she would be sorry for leaving him. N.T. 9/28/87, 1091.

27. Mr. Washington has consistently maintained his absolute innocence in this crime.

ENTITLEMENT TO RELIEF UNDER 42 PA. CS. § 9543.1
1. Mr. Washington is requesting post-conviction DNA testing of any physical evidence
which still exists and is in control of the Commonwealth. See 42 Pa. C.S. §§ 9543.1.

2. To file for post-conviction DNA testing, (1) an applicant must be serving a term of

10
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 42 of 76

imprisonment; (2) the evidence to be tested must be available for testing as of the date of the motion;
and (3) the evidence to be tested must not have “been subject to the DNA testing requested because the
technology for testing was not in existence at the time of the trial.” 42 Pa. C.S. § 9543.1 (a).

3. In addition, an applicant for post-conviction DNA testing must: (1) specify the evidence
to be tested; (2) consent to provide samples of bodily fluid for use in the DNA testing; (3) acknowledge
that any data obtained from the applicant’s DNA testing may be entered into law enforcement
databases; (4) assert his actual innocence of the offense for which he was convicted; and (5) present a
prima facie case demonstrating that (a) the identity of the perpetrator was at issue in the proceedings
and (b) DNA testing, assuming exculpatory results, would establish the applicant’s actual innocence of

the offense for which the applicant was convicted. 42 Pa. C.S. § 9543.1 (c)(1)-(3).

A. Mr. Washington meets the requirements of Section 9543.1(a).

A. Mr. Washington is an inmate at the Pennsylvania State Correctional Institution at
Graterford, and is serving the sentence he received as a result of his conviction of the crime at issue
here.

5. Mr. Washington avers that there is evidence containing biological material from the
crime scene that has not been subject to DNA testing. | |

6. Mr. Washington pleads that this evidence “is related to the investigation or prosecution
that resulted in the judgment of conviction.” 42 Pa. C.S. § 9543.1(a)(1).

7. Mr. Washington pleads that this evidence was never subject to DNA testing, “because
the technology for testing was not in existence at the time of trial.” 42 Pa. C.S. § 9543.1(a)(2).. Since
Mr. Washington was convicted before January 1, 1995, he need only show that the technology for
testing was not in existence at the time of trial. Jd. DNA testing became available in the United States

in 1992. Accordingly, none of the DNA testing sought herein was available at the time of Mr.

11
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 43 of 76

Washington’s trial in late 1987.

B. Mr. Washington further meets the requirements of Section 9543.1 (c) (1)-(2)
8. There are several items of evidence that were collected during the investigation that
contain DNA evidence that will exclude the petitioner as the perpetrator of the crime:
(1) Numerous pieces of wood;
(2) The silver pocketknife;
(3) The victim’s clothes, including her bra, sweater, pants, jacket, underwear, and sandals;
(4) The victim’s personal items that were found strewn around her body, including her
comb, wallet, and the contents of her wallet; and
(5) Biological evidence collected from the victim, including gum, throat, anal and vaginal

smears and swabs and the victim’s fingernail clippings.

 

here is a box of evidence currently stored at the Lehigh County Courthouse that
contains, at the least, pieces of wood, the knife, the victim’s clothing, the victim’s personal items, and

the envelope with the wood fragments and hair samples. t

 

 

10. | Mr. Washington consents to providing samples of his bodily fluids for use in the DNA

 

testing of the evidence.

11. Mr Washington fully understands that, “if the motion is granted, any data obtained from
any DNA samples or test results may be entered into law enforcement databases, may be used in the
investigation of other crimes and may be used as evidence against the [petitioner] in other cases.” 42
Pa. C.S. § 9543.1(c)(1)Gii).

12. Mr. Washington asserts that he is actually innocent of this crime and that DNA testing of

the evidence involved will prove as much. He has never made any statements accepting responsibility

12
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 44 of 76

»
a

for this crime, including at sentencing or before the Pennsylvania Board of Parole.
13. The identity of the perpetrator was at issue in Mr. Washington’s case.

Cc. DNA Testing of the Requested Items Will Establish a Prima Facie Case of Actual
Innocence as Required by Section 9543.1 (c)(3).

14. To qualify for post-conviction DNA testing, Mr. Washington must establish a prima
facie case that exculpatory results of the DNA testing identified in the motion would establish his actual
innocence of the crime for which he was convicted. 42 Pa. C.S. § 9543.1(c)(3)(ii). The Court must
first assume that the DNA testing requested would yield results exculpating Mr. Washington and then
determine if those exculpatory DNA results would establish Mr. Washington’s actual innocence of the
murder. Id, Here, exculpatory DNA testing results from the evidence outlined above, considered

' collectively, will certainly establish Mr. Washington’s actual innocence.

15. Because this was a violent and intimate attack in which the assailant struggled. with the
victim, hit her repeatedly in the head with a piece of wood, stabbed her 49 times, removed her pants,
covered her face with a jacket, and scattered the contents of her pockets around her body, the
perpetrators DNA is almost certainly on the wood pieces, the knife, and the victim’s clothes and
belongings. Mr. Washington seeks to test the wood pieces, the pocket knife, the clothes found on and
around Metzger Wyatt’s body, the wallet, the comb and all of the biological samples taken from the
victim.

16. The results of the DNA testing on this evidence will likely identify the true perpetrator
after the results are uploaded into the national DNA database, the Combined DNA Index System
(“CODIS”).

17. While the mere absence of Mr. Washington’s DNA on the wood pieces, knife, clothing,
personal items, and biological samples, in and of itself is insufficient to exonerate Mr. Washington it

would place sufficient doubt on the accuracy of the verdict against him as to require a new trial.

13
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 45 of 76

Furthermore, the absence of Mr. Washington’s DNA in conjunction with the presence of a redundant
DNA profile on multiple pieces of evidence would establish Mr. Washington’s actual innocence. Had
the jury been aware that Mr. Washington’s DNA was not on the pieces of wood, knife or victim’s
clothing, and that another person’s DNA was on all or multiple pieces of this evidence, no rational juror
would have convicted Mr. Washington. |

18. Actual innocence “means factual innocence, not mere legal insufficiency[.]”
Commonwealth v. Williams, 936 A.2d 12, 25 (Pa. 2007); accord Bousley v. United States, 523 U.S.
614, 623-24 (1998). In determining the meaning of “actual innocence” as it pertains to Section 9543.1,
Pennsylvania courts have applied the standard set forth by the U.S. Supreme Court in Schlup v. Delo,
513 U.S. 298 (1996). In Schlup, the Court held that a petitioner can demonstrate actual innocence by
producing newly discovered evidence that makes it “more likely than not that no reasonable juror
would have found [him] guilty beyond a reasonable doubt.” Id. at 327; accord House v. Bell, 547 U.S
518 (2006). While the Schlup standard is “demanding,” it “does not require absolute certainty about
the petitioner’s guilt or innocence.” Bell, 547 U.S. at 519. Moreover, because a Schlup “claim
involves evidence the trial jury did not have before it, the inquiry requires the...court to assess how
reasonable jurors would react to the overall, newly supplemented record.” Id.

19. For the purposes of this motion, we must assume that the DNA testing will reveal a
redundant DNA profile, and that this profile excludes Mr. Washington. See 42 Pa. C.S. § 9543.1 (c)(3)
(“DNA testing of the specific evidence assuming exculpatory results would establish ... the applicant’s
actual innocence of the offense charged”) (emphasis added); see also Powers v. State, No. ~~ W2008-
01346-SC-R11-PC, 2011 WL 2410462, at *13 (Tenn. June 16, 2011) (“ ‘the trial court should
postulate whatever realistically possible test results would be most favorable to [the] defendant in
determining whether he has established’ the reasonable probability requirement under that jurisdiction's

DNA testing statute.”) (quoting State v. Peterson, 836 A.2d 821, 827 (N.J. Super. Ct. App. Div. 2003)).

14
. Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 46 of 76

.

If a redundant foreign DNA profile is found on multiple pieces of evidence intimately associated with
this crime, then no jury would have found that Mr. Washington murdered Ms. Metzger Wyatt.

20. In Mr. Washington’s case, exculpatory DNA results would satisfy the Schlup standard
for the purposes of Section 9543.1 by establishing Mr. Washington’s actual innocence under both a
“redundant DNA profile theory” and a “databank theory” as explained and endorsed by the Superior
Court in Commonwealth v. Conway, 14 A.3d 101, 111 (Pa. Super. Ct. 2011). No reasonable juror
would have found Mr. Washington guilty beyond a reasonable doubt had the exculpatory DNA results
outlined below been introduced at trial.

j. DNA testing on the wood pieces, the knife, the victim’s clothing and the
victim’s personal items, will establish Mr. Washington’s actual
innocence.

21. Mr. Washington seeks DNA testing on the wood pieces, the knife, the victim’s clothes,
and the victim’s personal items because it is highly likely that the perpetrator left skin cells on this
evidence in the course of the crime. Further, because the attack against Ms. Metzger Wyatt was violent
and intimate, and she had numerous defensive wounds, it is likely that the perpetrator himself bled onto
numerous pieces of evidence, in particular onto her clothing, the knife, and the wood used to beat her.
Testing done at the time of trial revealed blood on the wood pieces, and on the victim’s sweater and
bra. Some of this blood was determined to be Type A and some of it was blood of an undetermined
type. |

(1) Wood pieces: It is highly probable that the true perpetrator left biological
material on the wood pieces due to the rough surface of the wood and the aggressive way the
wood was gripped and used to repeatedly strike the victim. N.T. 9/23/87, 551. Mr.
Washington seeks DNA testing of any blood on the wood pieces because it is highly likely that

the perpetrator bled during the commission of this violent attack.

PN
(2) The knifer Dr. Mihalakis testified that the knife found at the scene was
/ 15

unk ( psshy em
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 47 of 76

consistent with causing the fatal injuries. N.T. 9/23/87, 552-554. Since the true perpetrator of
the crime likely used this knife to kill the victim, it is highly probable that some of the
perpetrator’s skin cells will be on the knife and will be identifiable using DNA testing. In
addition, there was human blood of an “undetermined” type found on the handle of the knife.
Mr. Washington also seeks DNA testing of any blood found on the knife because the
perpetrator may have cut himself in the course of stabbing the victim 49 times.

(3) Ms. Metzger Wyatt’s clothing: The attack on Ms. Metzger Wyatt was intimate
and prolonged and thus it is highly likely that the true perpetrator transferred skin cells onto the
victim’s clothes, particularly because the victim’s pants were removed prior to the perpetrator
stabbing her in the leg and buttock, and because her jacket was draped over her head. Again,
because Ms. Metzger Wyatt had defensive wounds, it is highly probable that the perpetrator
bled onto her clothing 7 9/23/87, 547-48.

(4) Personal items: Ms. Metzger Wyatt‘s wallet, the contents of her wallet, sandals,
and comb were strewn around her bods tt is highly probable that the perpetrator touched these
items and transferred skin cells onto them.

(5) Biological samples: The criminologist testified that the vaginal smear collected
during the autopsy was found to contain acid phosphatase and sperm. N.T. 9/22/87, 280.
Because she was a prostitute, Ms. Metzger Wyatt may have had intercourse shortly before her
death with a man who was not her killer. However, if the DNA profile from the sperm matches
the profile found on other pieces of evidence, we can be certain that this is the perpetrator.

2. The presence of a redundant DNA profile will establish a prima facie |
case identifying the true perpetrator of this murder.

22. Standing alone, the mere absence of Mr. Washington’s DNA on all of the evidence may

not be sufficient to establish Mr. Washington’s innocence, though it would cast significant doubt on his

16
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 48 of 76

guilt. See, e.g., Heilman, 867 A.2d at 547. However, if Washington’s DNA is not present on any of the

 

pieces of evidence and there is identifiable DNA from a heretofore unknown person on multiple items
of evidence, these “‘redundant’ results would give rise to an inference of a separate assailant.”
Conway, 14.A.3d at 111. Redundant results arise when the same genetic profile is detected on
multiple items of evidence. 6 If Mr. Washington’s DNA is not present, and the DNA profile ofan
individual other that Metzger Wyatt is present on more than one piece of evidence handled by the
perpetrator, then that individual, and not Mr. Washington, is the true perpetrator.’

23. Here, there can be no innocent explanation as to why the same DNA profile would be
present on two or more items of evidence so intimately connected to Ms. Metzger Wyatt’s murder. The
absence of Mr. Washington’s DNA coupled with a redundant DNA profile would be sufficient to prove
his actual immocence. The “relative weight of the Commonwealth[’s] circumstantial evidence would
obviously be outweighed by the discovery of relevant DNA evidence constituting substantial direct
evidence of the identity of a separate assailant.” Conway, 14 A.3d at 111. No reasonable juror,

presented with that evidence, would have convicted Mr. Washington.

3. Uploading an unknown DNA profile into CODIS will establish the true
identity of the actual murderer of Ms. Mezger Wyatt.

24. Asof February 2011, CODIS contained 9,404,747 offender profiles and 361,176

6 Redundant DNA results have played a role in past DNA exonerations. For example, redundant DNA results led to
Stephan Cowans’ exoneration. After being convicted of charges arising from the shooting of a police officer, Cowans
sought DNA testing on numerous items that the perpetrator touched or wore, including a drinking glass, a baseball cap
and a sweatshirt. DNA tests identified the same male DNA profile on the baseball cap, the swabs from the glass, and
the sweatshirt, and the profile was inconsistent with Cowan's DNA profile. Due to the redundant DNA results, the
Commonwealth of Massachusetts freed Cowans and declared him innocent in February 2004. (Innocence Project,
www.innocenceproject.org/Content/73.php (last visited March 30, 2011.)

7 In Holmes v, South Carolin,a the U.S. Supreme Court stated, “[j]ust because the prosecution’s evidence, if credited,
would provide strong support for a guilty verdict, it does not follow that evidence of third-party guilt has only a weak
logical connection to the central issues in the case.” 547 U.S. 319, 330 (2006). The Holmes Court held that a criminal
defendant’s federal constitutional rights are violated by a South Carolina evidence rule under which the defendant may
not introduce proof of third-party guilt if the prosecution has introduced forensic evidence that, if believed, supports a
guilty verdict. The Court noted that evidence of third-party guilt is particularly conspicuous in cases like Mr.
Washington’s, “where the credibility of the prosecution’s witnesses or the reliability of its evidence is not conceded.” Jd.

 

17
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 49 of 76

forensic samples from crime scenes. Federal Bureau of Investigation, National DNA Index System
Statistics, available at http://www.fbi.gov/hq/lab/codis/clickmap.htm (last visited April 8, 2011).
CODIS had produced over 138,700 hits assisting in more than 133,400 investigations. Id. CODIS
contains over 238,582 Pennsylvania offender profiles alone and 8,845 forensic samples from
Pennsylvania crime scenes, which have aided in 3,489 investigations. Id. Pennsylvania also has its
own DNA database that is compatible with CODIS. See 44 Pa. C.S. § 2312 (“The State DNA Data
Base is reestablished. It shall be administered by the State Police and provide records to the FBI for
storage and maintenance by CODIS.”); 44 Pa. C.S. § 2315 (“The DNA identification system as
established by the State Police shall be compatible with the procedures specified by the FBI’). Certain
_ offenders, parolees, probationers, and adjudicated minors must submit a DNA sample that is uploaded

into the databank along with DNA samples from unsolved offenses. 44 Pa. C.S. § 2312(1). The
General Assembly established Pennsylvania’s DNA databank because “DNA data banks [sic] are an
important tool in criminal investigations, in the exclusion of individuals who are subject of criminal
investigations or prosecutions and in deterring and detecting recidivist acts.” 44 Pa. C.S. § 2301(1).

25. There have been many DNA exonerations in which the true perpetrator was found via a
DNA databank hit. See President's DNA Initiative, Linking Crimes to Criminals: Forensic DNA
Databases, available at http://www.dna.gov/dna-databases (last visited March 9, 2011) (“Given the
recidivistic nature of many crimes a likelihood exists that the individual who committed the crime
being investigated was convicted of a similar crime and already has his or her DNA profile in a DNA
database that can be searched by [CODIS].”). Indeed, in 81 of the first 216 DNA exonerations, DNA
results ultimately identified the real perpetrator. Jeff Carlton, DNA Reveals True Perpetrator in 1982
Dallas County Rape, Dallas Morning News, Jan. 30, 2008.

26. Thus, the redundant DNA profile discussed above could be entered into CODIS and

compared with more than 9 million genetic profiles, which could lead to the identification of the true

18
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 50 of 76

perpetrator. In Conway, the Court agreed that 42 Pa. C.S. § 2302 entitles defense counsel to compare

test results with databanks in order to show “that such evidence establishes the innocence of a person

who has been charged or convicted of a crime.” Conway, 14 A.3d at 111. The Court noted that “DNA

banks are an important tool in criminal investigations, in the exclusion of individuals who are the

subject of criminal investigation or prosecution.” Id. (citing to 42 Pa. C.S. § 2302(1)) (emphasis

supplied by the Conway Court). Further, it is possible that the true perpetrator would be compelled to
we

confess to Metzger Wyatt’s murder when confronted with compelling DNA evidence establishing his

guilt. Id.

CONCLUSION AND REQUESTED RELIEF

27. Exculpatory DNA results from the numerous pieces of evidence handled by the
perpetrator will conclusively establish Mr. Washington’s actual innocence. If presented with evidence —
that Mr. Washington’s DNA was not on any pieces of evidence and that a redundant DNA profile was
found on Ms. Metzger Wyatt’s clothes, the pieces of wood, and the knife, no rational juror would have
convicted Mr. Washington.

28. Assuming that DNA results reveal a redundant DNA profile on evidence handled by the
perpetrator, which does not match Mr. Washington, and that the redundant DNA profile matches an
offender in CODIS, no reasonable juror would have convicted Mr. Washington of Ms. Metzger Wyatt’s
murder. Thus, exculpatory DNA results outlined in this petition would conclusively establish Mr.
Washington’s actual innocence and Mr. Washington is entitled to the DNA testing he requests.
Fortunately, current DNA technology can definitively determine whether Mr. Washington is in fact

innocent of Ms. Metzger Wyatt’s murder.

WHEREFORE, Mr. Washington requests the following relief:

19
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 51 of 76

1. An Order compelling the Commonwealth to properly preserve all evidence until
further order from the Court;

2. A hearing on the instant motion;

3. An Order compelling the Pennsylvania State Police Crime Laboratory, the
Allentown Police Department, and the Lehigh County District Attorney’s Office, to disclose all
documentation and evidence regarding the physical evidence Mr. Washington’s case; |

4. An Order releasing the sought-after evidence to an accredited DNA laboratory
that is agreed upon by the Commonwealth and undersigned counsel;

5. Any other Order that the Court deems necessary to adequately protect Mr.

Washington’s state and federal constitutional rights.

Respectfully submitted,

Charlotte Haldeman Whitmore

Staff Attorney

The Pennsylvania Innocence Project

at Temple University Beasley School of Law
1719 N. Broad St. ,
Philadelphia, Pa 19122

Craig M. Cooley

Staff Attorney

The Innocence Project

100 Fifth Avenue, 3“ Floor
New York, New York 10011
Tel, 212.364.5361

20
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 52 of 76

EXHIBIT D

FILED REMAND WITH THE SUPREME COURT
TO COMPLETE DNA TESTING
Case 9:21-cv-00159-CMR Document 1 Filed 01/12/21 Page 53 of 76

Milton Washington, AS2018 A A1093
SCL Graterford

PO Box 244

Graterford, PA 19426-0244

January 30, 2018

Re: Application For Remand
Docket Mo. 682 MAL 2017

Dear Prothonotary,

Forensic Pathologist, Dr. Isidore Mihalakis, M.D., was recently
contacted concerning the rape kit in this case or knows where it
might be. He directed me to the autopsy report as to who has
possession of the rape kit. The autopsy report indicates that
investigating Detective Barry Giacobbe, from the Allentown Police
Department took custody of the rape kit.

I am amending Application For Remand with Exhibit C, showing
that the Senior Deputy District Attorney, Heather F. Gallagher, and
lead detective Barry Giacobbe, of the Allentown Police Department
have in their possession the rape kit and has denied the petitioner
DNA testing under a granted Order of Consent to test all DNA evidence
in this case.

supesely ashugtt

ilton Washington
Received in Supreme Court

FEB 0 2 2018

Middle
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 54 of 76

A *
: Supreme Court Middle District
682 MAL 2017
IN THE SUPREME COURT OF PENNSYLVANIA
Commonwealth of Pennsylvania 2 3596 EDA 2015

V.
Milton Washington
Appellant

AMENDED PROOF OF SERVICE

 

I hereby certify that this 29th day of January 2018, I have
served amended exhibited C of Application for Remand upon all
individuals on the date(s) and in the manner stated below, which

satisfies the requirements of Pa.R.A.P. 121:

Service By First Class Mail

 

Heather F. Gallagher Nilam A. Sanghvi, Esq.
Senior Deputy District Attorney The Pennsylvania Innocence
Lehigh County Courthouse Project

Room 307 1719 N. Broad Street

455 Hamilton Street Philadelphia, PA 19122

Allentown, PA 18101-1614

Mh Mitt

Hreon | Washington, 642081 : A A1093
sc

I GTraterford
January 30, 2018
PO Box 244 Recelved In Supreme Court

Graterford, PA 19426-0244
FEB 0 2 2018

Middle

 
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 55 of 76

EXHIBIT E

STIPULATED ORDER PROTECTING PLAINTIFF
FOURTEENTH AMENDMENT RIGHTS
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 56 of 76

IN THE COURT OF COMMON PLEAS OF LEHIGH COUNTY, PENNSYLVANIA
CRIMINAL DIVISION

   
 

COMMONWEALTH OF PENNSYLVANIA
VS. : No. CP-39-CR-0000535
. G

mh
kL

Wa ALNNOD H
Siunod 4c

MILTON WASHINGTON
Defendant.

STIPULATED ORDER

AND NOW, this LG xy of fa o

 

and the authority of the Court under 42 PaCSA. § 9543.1 and Pa.R.Crim.P. 902, the Court
hereby orders as follow: |
1. DNA testing shall be conducted on all evidence retained by the Clerk of the Criminal
Courts in this matter. |
2. Counsel for Mr. Washington has confirmed that the Clerk of the Criminal Court, Lehigh
county, has retained the following items of evidence in its possession:
a. numerous pieces of wood;
b. asilver pocketknife;
c. the victim’s clothing, including her bra, sweater, pants, jacket, sandals, and

underwear; and

d. the victim’s personal items, including her wallet, comb, and the contents of her

wallet.
3. Within 60 days of this Order, the Pennsylvania State Police Crime Laboratory at
Bethlehem, PA, the Allentown Police Department and the Lehigh County Office of the

Coroner shall inform the Court of its efforts to locate any documentation and material

1

ay
fh
4

RECEIVER MAR 1 2 7617"

i
oS,
&
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 57 of 76

regarding the physical evidence collected and/or received in reference to the murder of
Tina Marie Metzger Wyatt on June 30, 1986 in Allentown, PA, including but not limited
to the evidence collected during the victim’s autopsy: gum, throat, anal and vaginal
smears and swabs, and the victim’s fingernail clippings. That information shall be
forwarded to the undersigned attorneys for Mr. Washington and the Commonwealth.
. Within 60 days of this Order the Pennsylvania State Police Crime Laboratory at
Bethlehem, PA and the Allentown Police Department shall inform the Court of any
‘evidence located and its location. If any evidence was destroyed or otherwise disposed,
the aforementioned shall provide the Court with any information [and/or documentation]
it has regarding said destruction or disposition. Information regarding retention and/or
other disposition shall be forwarded to the undersigned attorneys for Mr. Washington and
the Commonwealth.
. The parties agree to DNA testing on any evidence retained by the aforementioned.
. Within 60 days of the date of entry of the Order, one or more representatives of the .
Commonwealth will properly package the evidence so it is not damaged and cannot be
contaminated during transit. Once properly packaged, the representative shall transmit
the items by Federal Express overnight delivery to Orchid Cellmark Forensic Lab, 13988
Diplomat Drive, Suite 100, Farmers Branch, TX 75234. Shipping costs will be paid by
the Pennsylvania Innocence Project.
. Upon receipt of items, Orchid Cellmark shall inventory, document and photograph the
' items prior to testing. Testing shall proceed as follows:
a. Orchid Celimark shall test the evidence to determine if there are any interpretable
DNA profile(s) foreign to the victim, Tina Metzger Wyatt. During testing, Orchid

Cellmark shall consume no more of the item than is necessary to obtain result. If

2
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 58 of 76

Orchid Cellmark determines its testing will consume an entire sample, Orchid
Cellmark shall contact District Attorney James B. Martin, Lehigh County District
Attorney’s Office, 455 W. Hamilton Street, Allentown, PA 18101, 610-782-3100
(office), 610-820-3323 (fax) and Charlotte Whitmore, Staff Attorney, The
Pennsylvania Innocence Project at Temple University Beasley School of Law,
1719 North Broad Street, Philadelphia, PA 19112, 215-204-4255 (office), 215-
204-0199 (fax), to obtain the parties’ consent prior to testing.

b. If Orchid Cellmark obtains an unknown male DNA profile or profiles from the
evidence, it shall perform another round of tests. Mr. Washington’s reference
samples shall be collected by the Commonwealth and submitted (using buccal
swabs) to Orchid Cellmark for comparison to the DNA profile(s). Orchid
Cellmark shall subject defendant’s reference samples to DNA testing and
comparison against any DNA recovered from the evidence tested.

c. Upon completion of DNA testing, Orchid Cellmark shall publish its findings in a
report which shall be transmitted to the undersigned attorneys for Mr. Washington
and the Commonwealth.

d. Pennsylvania State Police shall compare any unidentified male DNA profile(s)
obtained from the evidence tested by Orchid Cellmark to the profiles stored in
state and federal forensic DNA databanks (CODIS).

8. All evidence not consumed during testing shall be returned to the original submitting |
agency. If DNA testing produces inconclusive or uninterpretable results, the
Commonwealth shall preserve the evidence as long as defendant remains incarcerated or

under supervision for his conviction in the instant case.
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 59 of 76

9. By agreeing to this Order, petitioner is not waiving any state or federal statutory or
constitutional right to seek additional DNA testing regarding any evidence collected in
relation to Tina Metzger Wyatt’s murder, or any other claims for post-conviction relief.

10. Either The Innocence Project in New York or the Pennsylvania Innocence Project shall
pay for all DNA testing set forth herein. All bills for DNA testing shall be forwarded to
Charlotte Whitmore, Staff Attorney, The Pennsylvania Innocence Project at Temple

University Beasley School of Law, 1719 North Broad Street, Philadelphia, PA 19122.

 
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 60 of 76

EXHIBIT F

STIPULATION TO TERMS AND CONDITIONS
OF DNA TESTING
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 61 of 76...

IN THE COURT OF COMMON PLEAS OF LEHIGH COUNTY, PENNSYLVANIA
CRIMUNAL DIVISION

 

COMMONWEALTH OF PENNSYLVANIA
vs. : No. CP-39-CR-0000515- 1987

MILTON WASHINGTON
Defendant.

STIPULATION OF THE PARTIES TO TERMS AND CONDITIONS OF DNA TESTING

In light of the court’s February 29, 2012 order directing the DNA testing of the evidence in
the above-captioned matter, the parties hereby stipulate and agree as follows:
1. This Order modifies the previously filed Stipulation of the Parties with respect to DNA

testing and comparison.

be

DNA testing shall be conducted on all evidence retained by the Clerk of the Criminal
Courts in this matter.

3. Counsel for Mr. Washington has confirmed that the Clerk of the Criminal Court, Lehigh
_ county, has retained the following items of evidence in its possession:.

a. numerous pieces of wood;

b. asilver pocketknife;

c

the victim's clothing, including her bra, sweater, pants, jacket, sandals, and
underwear; and

d. the victim’s’ personal items, including her wallet, comb, and the contents of her
wallet.

4, The parties agree to DNA testing on any evidence retained in this case.
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 62 of 76

5. Orchid Cellmark Forensic Lab has received the above-listed evidence. Orchid Cellmark

shall inventory, document and photograph the items prior to testing. Testing shall

proceed as follows:

a.

Orchid Cellmark shall test the evidence to determine if there are any interpretable
DNA profile(s) foreign to the vietim, Tina Metzger Wyatt. During testing, Orchid
Cellmark shall consume no more of the item than is necessary to obtain result. If
Orchid Cellmark determines its testing will consume an entire sample, Orchid
Cellmark shall contact District Attorney James B. Martin, Lehigh County District
Attorney’s Office, 455 W. Hamilton Street, Allentown, PA 18101, 610-782-3100
(office), 610-820-3323 (fax) and Charlotte Whitmore, Statf Attorney, The
Pennsylvania Innocence Project at Temple University Beasley School of Law,
1719 North Broad Street, Philadelphia, PA 19112, 215-204-4255 (office), 215-
204-0199 (fax), to obtain the parties’ consent prior to testing,

If Orchid Cellmark obtains an unknown DNA profile or profiles from the
evidence, it shall perform another round of tests. Mr. Washington’s reference
samples has been collected. by the Commonwealth. and. submitted (using buccal
swabs) to Orchid Cellmark for comparison to the DNA profile(s). Orchid
Cellmark shall subject Mr. Washington’s reference samples to DNA iesting and
comparison against any DNA recovered from the evidence tested.

Upon completion of DNA testing, Orchid Cellmark shall publish its findings in a
report which shall be transmitted to the undersigned attorneys for Mr. Washington

and the Commonwealth.

6. If Orchid Cellmark obtains an unknown DNA profile or profiles from the evidence,

within 7 days of completing testing and publishing ifs findings in a report, a

2
8,

Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 63 of 76

representative of Orchid Cellmark will properly package the evidence listed above so it is
not damaged and cannot be contaminated during transit. Once properly packaged, the
Orchid Cellmark representative shall transmit the items by Federal Express overnight
delivery to the Lima Regional Laboratory of the DNA Division of the Pennsylvania State
Police (“PSP Lab”). All costs related to shipping will be paid by the Pennsylvania
Innocence Project.
Further DNA testing shall be performed by the PSP Lab as per PSP Bureau of Forensic
Sciences policies so that any unknown profile(s) may be uploaded into state and federal
forensic DNA databanks (CODIS). Costs related to testing and reporting by PSP will be
borne by the Commonwealth of Pennsylvania because Mr. Washington is indigent.
Upon receipt of the above named items, PSP Lab shall inventory, document and
photograph the items prior to testing. Testing shall proceed as follows:
a. Within 30 days of receiving the evidence from Orchid Cellmark, PSP Lab shall
test the evidence to determine if there are any interpretable DNA profile(s)
. foreign to the petitioner, Milton Washington. ‘During testing, PSP Lab shall
consume no. more of the item than is necessary to obtain. result. .1f PSP Lab.
determines its testing will consume an entire sample, PSP Lab shall contact
District Aitomey James B. Martin, Lehigh County Disirict Attorney’s Office, 455
W. Hamilton Street, Allentown, PA 18101, 610-782-3100 (office), 610-820-3323
(fax) and Charlotte Whitmore, Staff Attorney, The Pennsylvania Innocence
Project at Temple University Beasley School of Law, 1719 North Broad Street,
Philadelphia, PA 19112, 215-204-4255 (office), 215-204-0199 (fax), to obtain the

parties’ consent prior to testing.

uo
9.

Il.

Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 64 of 76

b. PSP Lab shall compare any unidentified DNA profile or profiles obtained from
the evidence tested to the profiles stored in state and federal forensic DNA
databanks (CODIS).

c. Upon completion of DNA testing, PSP Lab shall publish its findings in a report
which shall be transmitted to the undersigned attorneys for Mr. Washington and
the Commonwealth. |

All. evidence not consumed during testing shall be returned to the original submitting
agency. If DNA testing produces inconclusive or uninterpretable results, the
Commonwealth shall preserve the evidence as long as defendant remains incarcerated or

under supervision for his conviction in the instant case.

. By agreeing to this Order, petitioner is not waiving any state or federal statutory or

constitutional right to seek additional DNA testing regarding any evidence collected in
relation to Tina Metzger Wyatt’s murder, or any other claims for post-conviction relief.

Either The Innocence Project in New York or the Pennsylvania Innocence Project shall
pay for all DNA testing conducted by Orchid Cellmark. All bills for DNA testing shall
be forwarded ta Charlotte. Whitmore, Staff Attorney, The Pennsylvania Innocence Project

at Temple University Beasley School of Law, 1719 North Broad Street, Philadelphia, PA

2.

a

Lv

t
~ Case 5:21-cv-00159-CMR Document 1 Filed 01/12/21 Page 65 of 76

Respectfully submitted,

VeF Te—

 

 

Charlotte H. Whitmore, Esquire Heather Gallagher, Esquire

The Pennsylvania Innocence Project Deputy District Attorney ‘

1719 N. Broad St. Lehigh County District Attorney’s Office
Philadelphia PA 19122 455 W. Hamilton Street

(215) 204-4255 Allentown, PA 18101

(610) 782-3 104

DATE: 8 1S (2 DATE:

 
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 66 of 76

IN THE COURT OF COMMON PLEAS OF LEHIGH COUNTY, PENNSYLVANIA
‘CRIMINAL DIVISION

 

COMMONWEALTH OF PENNSYLVANIA

VS.

No. CP-39-CR-0000515-1987
MILTON WASHINGTON 2
Defendant.

ORDER

AND NOW, this Dit ay ot August f- , 2012, pursuant to the agreement of
the parties an

d the authority of the Court under 42 Pa. C.S.A. § 9543.1 and Pa. R.Crim.P. 902, the
attached “Stipulation of the Parties to Terms and Conditions of DN
ORDER of the Court

 

A Testing,” is made an

BY THE COURT:

 

, gaan Me
\

3

RECEIVED SEP 04 0%
a !
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 67 of 76

EXHIBIT G

PENNSYLVANIA STATE POLICE DNA ANALYSIS
 

Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 68 of 76

PENNSYLVANIA STATE POLICE
BUREAU OF FORENSIC SERVICES

Forensic DNA Division
80 N. Westmoreland Avenue
Greensburg, PA 15601
724-832-5423

DNA Analysis

CASE: HOMICIDE LAB REPORT: D14-00001-4
DATE: June 30, 1986 REPORT DATE: April 10, 2074
PLACE: Lehigh County, Lehigh County, Pennsylvania INCIDENT NO: 09-10-002
FROM: Lehigh County DA's Office
SUBJECT: Metzger Wyait, Tina (Victim)
Washington, Milton (Suspect)
ITEMS: Qt. One (1) sealed plastic bag containing previously prepared extract from the
. crotch area of the blue corduroy jeans [FR12-0079-03.03.8-EF, 1445756]
a2. One (1) sealed plastic bag containing previously prepared extract from the
crotch area of the blue corduroy jeans [FR12-0079-03.03.8-SF, 1445757]
Q3. One (1) sealed plastic bag containing previously prepared reagent blank
[RBEFO72513TL11, 1446716]
a4. One (1) sealed plastic bag containing previously prepared reagent blank
(RBSFO72513TLT1, 1446717]
Qs. One (1) sealed plastic bag containing previously prepared cutting and

additional extract dilutions created from crotch area of the blue corduroy
jeans [FR12-0079-03.03.8, 1435908] [FR12-0079-03.03.8-EF, 1447863 &
4540467] [FR12-0079-03.03.8-SF, 1447864 & 1540463]

a6, One (1) sealed paper bag containing one (1) pair of blue corduroy jeans [FR12-
0079-03.03] - cuttings removed from stained areas of pocket

a7, One (1) sealed paper bag containing one (1) pair of blue corduroy jeans [FR12-
0679-03.03] - cutting removed from stained area of inner front of crotch

Qe", One (1) sealed. paper bag containing one (1) pair of blue corduroy jeans [FR12-

. 0079-03.03] - cutting removed from stained area of inner back of crotch

*Specimens that may contain semen/spermatozoa are extracted in two (2) fractions.
The non-sperm fraction (F) is enriched for DNA primarily from sources such as white
blood cells or epithelial cells (as found in vaginal fluid). The sperm fraction (M) is
enriched for DNA from spermatozoa.

The above listed item(s) were received by the Pennsylvania State Police Forensic
DNA Division on March 05, 2014 from Cellmark Forensics via FedEx.

CONCLUSIONS: 1 Deoxyribonucleic Acid (DNA) isolation and extraction procedures were performed on the above
fisted itern(s}. DNA from these sample(s) was amplified using Polymerase Chain Reaction
(PCR) and typed for Amelogenin and Short Tandem Repeat (STR) foci using the PowerPlex 16

 

 

 

 

 

 

 

 

 

 

 

HS System.
2 The types obtained for each of the items are listed below:
Loci Qi Q2 Q6 Q7F OTM
03$1358 15.16,07) [| 15,16,(17) | (44),(15),16,17 | 15,16,(17) 15,16,(17)
THO1 (6),(8),9,9.3 | (8),9,9.3 | 6,8,(9.3) (6),(8),9,9.3 (7),(8),9,9.3

Paes bore En,

Any results, conclusions, interpretations, and/or opinions in this laboratory report are those of the author.

 

RECEIVED APR 1
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 69 of 76

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PENNSYLVANIA STATE POLICE LAB REPORT: D14-00001-1
BUREAU OF FORENSIC SERVICES
REPORT DATE: April 10, 2014
Forensic DNA Division
INCIDENT NO.: 09-10-002
D21811 28,29 28,29 31.2 28,29 28,29
D18ss1 14,(18) 14,16 ~ 14 14,16
Penta E - 7,10 - -~ 7,10
D5S818 11,12,(13) | 11,12 — (10),11,(12),13 | 11,42,(13) (10),11,12
0138317 12 12,(13) 11,14 (11),42,(13) 12
07S820 9,(10},11 9,11 10 (8},9.(17) 9,11
D16S539 13 12,13 12 12 12,13,(14)
CSF1PO 12 12 = - i2
Penta D _ 9,11 _ ~ 9,11
Amelogenin | XY X,Y x X,Y XY: .
vWA 16,(18),19 | 16,19 (45),(16),17,19 | 16,(17),(18),19 | 16.(17),19
D8S1179 12,13 (11),12,13 | 10,13 12,13 (11),12,13
TPOX 11 11 8 11 11
FGA 21,23 21,23 - a 21,23
LOCI Q8F Q38M
D3S81358 15,16,(17) 45,16,(17)
THO1 6,8,9,9.3 9,9.3
D21S14 28,29,(30.2),(31) 28,29
Di8ss1 14 14,16
Penta E —- -
D5s818 11,12,(13) (10),11,12
0138317 (11),42,(14) 42
D7S820 (8),9,(10), 11,12) 9,11
D16S539. _- 12,13 | 12,13
CSFiPO - 12
Penta D -- 9,711
Amelogenin XY X,Y
WA 16,17,18,19 16,19
D8S1179 12,13 12,13
TPOX = 14
FGA 21 21,23
Data in this table are results that satisfy this laboratory's interpretation guidelines.
Genetic locus Amelogenin is not used in any statistical calculations.
() Indicates minor/less intense alleles
— Indicates no results at the genetic locus

 

 

3 Apartial DNA profile, consistent with a mixture of at least two (2) individuals, was obtained from
the previously prepared extract from the crotch area of the blue corduroy jeans (Item Q1).

A partial DNA profile from an unidentified individual, consistent with a male, was obtained from
the major component of this mixture. If a direct DNA comparison is desired, please submit a
blood sample in a lavender top tube or a buccal collector from the individual to the iaboratory.

Additional minorfless intense alleles were also present in genetic loci 0381358, THO1, D18S51,
D5S818, D7S820, and vWA. No further interpretation could be made due to an insufficient

: Page 2 of 6
Any results, conclusions, interpretations, and/or opinions in this laboratory report are those of the author.
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 70 of 76

PENNSYLVANIA STATE POLICE LAB REPORT: — D14-00001-1
BUREAU OF FORENSIC SERVICES
REPORT DATE: April 10, 2014

Forensic DONA Division
. INCIDENT NO.: 09-10-002

quantity of DNA from this miner component.

No results were obtained at genetic loci Penta E and Penta D due to sample degradation.

4 The DNA profile obtained from the previously prepared extract from the crotch area of the blue
corduroy jeans (Item Q2) is consistent with a mixture of at least two (2) individuals.

A DNA profile from an unidentified individual, consistent with a male, was obtained from the
major component of this mixture, If a direct DNA comparison is desired, please submit a blood
sample in a lavender top tube or a buccal collector from the individual to the laboratory.

Additional minor/less intense alleles were also present in genetic loci D3S1358, THO1,
D13S317, and D8S1179. No further interpretation could be made due to an insufficient quantity
of DNA from this minor component.

5 Due to an insufficient quantity of DNA, no results were abtained from:

The previously prepared reagent blank (Itern Q3)
The previously prepared reagent blank (Item Q4)

6 The previously prepared cutting and additional extract dilutions created from the crotch area of
the blue cordurcy jeans (Item Q5) were not analyzed.

7 Apartial. DNA profile, consistent with a mixture of at least two (2) individuals, was obtained from
the cuttings removed from the stained areas of the pocket of the blue corduroy jeans (Item Q6).

A partial DNA profile from a second unidentified individual was obtained from the major
component of this mixture. If a direct DNA comparison is desired, please submit a blood
sample in a lavender top tube or a buccal collector from the individual to the laboratory.

Additional minor/less intense alleles were also present in genetic loci D3$1358, THO1, D5S818,
and vWA. No further interpretation could be made due to an insufficient quantity of DNA from
this minor component. :

No results were obtained at genetic loci D18S51, Penta E, CSF1PO, Penta D, and FGA due to
_ Sample degradation.

8 Apartial DNA profile, consistent with a mixture of at least two (2) individuals, was obtained from
the non-sperm fraction of the cutting removed from the stained area of the inner front crotch of
the blue corduroy jeans (Item Q7F). .

A partial DNA profile from an unidentified individual, consistent with a male, was obtained from
the major component of this mixture. If a direct DNA comparison js desired, please submit a
blood sample in a lavender top tube or a buccal collector from the individual to the laboratory.

: Page 3 of 6
Any results, conclusions, interpretations, and/or opinions in this laboratory report are those of the author.
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 71 of 76

PENNSYLVANIA STATE POLICE LAB REPORT: D14-00001-1
BUREAU OF FORENSIC SERVICES

Forensic DNA Division

10

14

REPORT DATE: April 10, 2014

INCIDENT NO.: 09-10-002

Additional minor/less intense alleles were also present in genetic loci D3S1358, THO1, D5S818,
1138317, 078820, and vWA. No further interpretation could be made due to an insufficient
quantity of DNA from this minor component.

No results were obtained at genetic loci Penta E, CSF1PO, Penta D, and FGA due to sarnple
degradation. :

The DNA profile obtained from the sperm fraction of the cutting removed from the stained area
of the inner front crotch of the blue corduroy jeans (Item Q7M) is consistent with a mixture of at
least twa (2) individuals,

A DNA profile from an unidentified individual was obtained from the major component of this
mixture. This unidentified DNA profile, consistent with a male, was searched against CODIS at
the above mentioned loci. No investigative leads were established as a result of this search.
This unidentified profile has been uploaded to COD!S and future searches will be conducted on
a weekly basis as additional profiles are entered into CODIS. If an investigative lead is
established, a supplemental report will be issued. if a direct DNA comparison is desired, please
submit a blood sample in a lavender top tube or a buccal collector from the individual to the
laboratory.

Additional minor/less intense alleles were also present in genetic loci D3S1358, THO1, D5S818,
(168539, vWA, and D8S1179. No further interpretation could be made due to an insufficient
quantity of DNA from this minor component.

A partial DNA profile, consistent with a rnixture of at least three (3) individuals, was obtained
from the non-sperm fraction of the cutting removed from the stained area of the inner back
crotch of the blue corduroy jeans (Item Q&F).

A partial DNA profile from an unidentified individual, consistent with a male, was obtained from
the major component of this mixture. If a direct DNA comparison is desired, please submit a
blood sampie in a lavender top tube or a buccal collector from the individual to the laboratory.

Additional minor/less intense alleles were also present in genetic loci 0381358, 21311,
DSS818, D13S317, and D7S820. No further interpretation could be made due to an insufficient
quantity of DNA from this minor component.

Genetic loci THO1 and vWA were inconclusive due to the complexity of the mixture. No results
were obtained at genetic loci Penta E, CSF1PO, Penta D, and TPOX due fo sample
degradation.

A partial DNA profile, consistent with a mixture of at least two (2) individuals, was obtained from
the sperm fraction of the cutting removed from the stained area of the inner back crotch of the

blue corduroy jeans (/tem Q8M).

A partial DNA profile from an unidentified individual, consistent with a male, was obtained from
the major component of this mixture. If a direct DNA comparison is desired, please submit a

Page 4 of 6

Any results, conclusions, interpretations, and/or opinions in this laboratory report are those of the author.
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 72 of 76

PENNSYLVANIA STATE POLICE

BUREAU OF FORENSIC SERVICES

Forensic BNA Division

12

13

14

LAB REPORT: D7i4-00001-1
REPORT DATE: April 10, 2014
INCIDENT NO.: 09-10-002

blood sample in a lavender top tube or a buccal collector from the individual to the laboratory.

Additional minor/less intense alleles were also present in genetic loci D3S1358 and D5S818.
No further interpretation could be made due to an insufficient quantity of DNA from this minor

component.

No results were obtained at genetic locus Penta E due to sample degradation.

Deoxyribonucleic Acid (DNA) profiling analysis of the Y chromosome was also performed on:

the cuttings removed from the stained areas of the pocket of the blue corduroy jeans (Item Q6)
the sperm fraction of the cutting removed from the stained area of the inner front crotch of the

blue corduroy jeans (Item Q7M)
the sperm fraction of the cutting removed from the stained area of the inner back crotch of the

blue corduroy jeans (Item Q8M)
DNA from these sample(s) was amplified using Polymerase Chain Reaction (PCR) and typed
for Short Tandem Repeat (STR) loci using the Applied Biosystems Yfiler System.

The types obtained for each of the items are listed below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOCI Q7M Q8M
DYS456 17,(18) 47,(18)
DYS289I i4 | 14
DYS390 23 23
DYS389li 30 30
DYS458 17,(18) 17,(18)
DYS19 14 14
DYS385 a/b 11,14. 11,14
DYS393 : (13),14 14,(15)
DYS391 11,(12) 14
DYS439 i2 12
DYS635 23 23
DYS392 13 13

Y GATA.H4 12 ‘ 12
DYS437 15 15
DYS438 12 12
DYS448 19 19
Data In this table are results that satisfy this laboratory's interpretation guidelines.
() Indicates minorfless intense alleles

-- Indicates no results at the genetic locus

 

 

Due to an insufficient quantity of Y chromosome DNA, no interpretable results were obtained
from =

the cuttings removed from the stained areas of the pocket of the blue corduroy jeans (Item Q6)

Page 5 of 6

Any results, conclusions, interpretations, and/or opinions in this laboratory report are those of the author,

 
. Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 73 of 76

%
if 7
* 1
}
PENNSYLVANIA STATE POLICE ‘ LAB REPORT: D14-00001-4
BUREAU OF FORENSIC SERVICES
REPORT DATE: April 10, 2014
Forensic DNA Division
INCIDENT NO.: 09-10-002

DISPOSITION:

15 The Y chromosome DNA profiles obtained from the sperm fraction of the cutting removed from

the stained area of the inner front crotch of the blue corduroy jeans (Item Q7M) and the sperm
fraction of the cutting removed from the stained area of the Inner back crotch of the blue
corduroy jeans (Item Q8M) are consistent with mixtures of at least two (2) individuals. AY
chromosome DNA haplotype from an unidentified individual was obtained from the major

component of these DNA mixtures.

If a direct Y chromosome DNA comparison is desired, please submit a blood sample in a
lavender top tube or a buccal collector from the individual to the laboratory.

Additional minor/less intense alleles were also present in genetic loci DYS456, DYS458,
DYS393, and DYS391 of the sperm fraction of the cutting removed from the stained area of the
inner front crotch:of the blue corduroy jeans (item Q7M). No further interpretation can be made
on this minor component.

Additional minor/less intense alleles were also present in genetic loci DYS456, DYS458, and
DYS393 of the sperm fraction of the cutting removed from the stained area of the inner back
crotch of the blue corduroy j jeans (ltem Q8M). No further interpretation can be made on this

minor component.

_ THE EVIDENCE FOR THIS CASE WILL BE RETURNED TO THE LEHIGH COUNTY

DISTRICT ATTORNEY'S OFFICE.

THE REMAINING PROCESSED DNA EXTRACT FROM ITEMS EXAMINED BY DNA
ANALYSIS IS BEING RETURNED IN A DRIED FORM. THESE ITEMS ARE INCLUDED IN

THE PACKAGED EVIDENCE,

IT iS RECOMMENDED THAT THE EVIDENCE BE STORED IN A REFRIGERATOR OR
MANUAL DEFROST FREEZER OR A COOL DRY PLACE AND ISOLATED FROM
EVIDENCE THAT HAS NOT BEEN EXAMINED.

Michael P. Biondi
DNA Quality Assurance Manager

ATTN: Heather Gallagher . Forensic DNA Division

Page 6 of 6

Any results, conclusions, interpretations, and/or opinions in this laboratory report are those of the author.
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 74 of 76

IN THE UNITED STATES DISTRICT COURT FOR THE MIDDLE
DISTRICT OF PENNSYLVANIA

MILTON WASHINGTON,
PLATHTEEF

Vs. ; Civil ACTION No.

LEHIGH COUNTY DISTRICT ATTORNEY'S

OFFICE AND :

DISTRICT ATTORNEY JAMES B. MARTIN :
DEFENDANTS

PROOF OF SERVICE

Milton Washington, hereby states and avers that he is the Pro se
plaintiff in the above-captioned matter and that he has served all
Defendants by First Class Mail.

SERVED BY FIRST CLASS MAIL

Lehigh County District Attorney's Office
District Attorney James BR. Martin, Esa.
Lehigh County Courthouse

455 Hamilton Street, Room 307

Allentown, PA 18101-1614

Heather F. Gallagher, Esq.
Senior Deputy District Attorney
Lehigh County Courthouse
455 Hamilton Street, Room 307
Allentown, PA 18101-1614

 

Dallas, PA 18612-0286

 
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 75 of 76

Milton Washington, AS2081 A Annex
SCI Dallas

1000 Follies Road-Drawer K
Dallas, PA 18612-0286

January 10, 2021

Forma Pauperis Granted
Re: Washington et al v. Wolf, et al
Givil Action No. 3:20-CV- 0122

Dear Mr. Welsh,

Enclosed, you will find a Civil Action Complaint under 4?
U.,S8.G. §1983 requesting an Injunction Order to be issued, Ordering
the defendants to release DNA evidence that's never be subject to

DUA testing. Please file the enclosed Civil Action Complaint in my
behalf.

Sincerely,

Milton Washington

CcC/Copy has been filed

All Defendants have been served
by First Class Mail
Case 5:21-cv-00159-CMR Document1 Filed 01/12/21 Page 76 of 76

 

 

 

he

blog few zo ede] asp jeuoWeUayUy, pue onsawog 4104

*IHAUIS TWLSOd. ea
S2LWLS GALINA bes

 

yo wre, *IIVAW x»
fey | ALIMOIWd

9Z ZESS 1806 2Z00 ZZ06 FLLG

   

876-000-91L-0692
eboz “ver OOP eae]

        

# ONIMOWEL SdSfi

 

 

    

HEU SlewWiu] |

Jao

a FOvh

  

 

 

 

 
